         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 1 of 93




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


Gil Aronow                                   :
126 Pacific Street, Apt. G                   :
Brooklyn, NY 11201                           :
                                             :
and                                          :
                                             :
The Estate of Richard A. Aronow              :
By and through its                           :
Administrator Laura Weinberg                 :
2601 Cleveland Avenue                        :
Washington Township, NJ 07676                :    Civil Action No. _______________
                                             :
and                                          :
                                             :
Laura Weinberg                               :
2601 Cleveland Avenue                        :
Washington Township, NJ 07676                :
                                             :
and                                          :
                                             :
William Aronow                               :
By and through his Parent and Guardian       :
c/o Laura Weinberg                           :
2601 Cleveland Avenue                        :
Washington Township, NJ 07676                :
                                             :
and                                          :
                                             :
Vera Aronow                                  :
58 Sickles Avenue                            :
Nyack, NY 10960                              :
                                             :
and                                          :
                                             :
The Estate of Martin Aronow                  :
By and through its                           :
Administrator Vera Aronow                    :
58 Sickles Avenue                            :
Nyack, NY 10960                              :
                                             :
and                                          :
                                             :
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 2 of 93




The Estate of Grace Aronow                     :
By and through its                             :
Administrator Vera Aronow                      :
58 Sickles Avenue                              :
Nyack, NY 10960                                :
                                               :
and                                            :
                                               :
The Estate of Brian J. Murphy                  :
By and through its                             :
Administrator Judith Bram Murphy               :
274 Madison Avenue                             :
New York, NY 10016                             :
                                               :
and                                            :
                                               :
Judith Bram Murphy                             :
274 Madison Avenue                             :
New York, NY 10016                             :
                                               :
and                                            :
                                               :
Ann Murphy                                     :
7 State Street                                 :
Westfield, MA 01085                            :
                                               :
and                                            :
                                               :
Cynthia Murphy                                 :
7 State Street                                 :
Westfield, MA 01085                            :
                                               :
and                                            :
                                               :
Harold Murphy                                  :
7 State Street                                 :
Westfield, MA 01085                            :
                                               :
                              Plaintiffs       :
                                               :
              v.                               :
                                               :
REPUBLIC OF SUDAN                              :
Ministry of Foreign Affairs                    :
Khartoum, Sudan                                :
c/o Embassy of Sudan                           :



                                           2
             Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 3 of 93




2210 Massachusetts Ave.                                :
Washington, DC 20008                                   :
                                                       :
                                Defendant.             :

                                           COMPLAINT


        Plaintiffs, by and through undersigned counsel, bring this action seeking damages arising

out of the September 11, 2001, terrorist attacks on the United States (“the September 11th Attacks”

or “9/11”). Plaintiffs allege that the Defendant, Republic of Sudan (“Sudan”), was responsible for

the terrorist attacks.

        Plaintiffs are legally entitled to assert these claims pursuant to the Foreign Sovereign

Immunities Act (28 U.S.C. § 1602 et seq.), as amended by § 1083 of the Defense Appropriations

Act of 2008, H.R. 4986, Pub. L. No. 110-181 and by § 3(a) of the Justice Against Sponsors of

Terrorism Act (“JASTA”), S. 2040, Pub. L. No. 114-222, 130 Stat. 852, (enacting 28 U.S.C. §

1605B); the Anti-Terrorism Act (18 U.S.C. § 2333 et seq.); and the laws of the jurisdictions of

residence of those Plaintiffs suffering injuries as hereinafter alleged.

I.      INTRODUCTION

        1.       This relates solely to the Republic of the Sudan and does not apply to any other

defendants in the September 11th MDL. This matter is related to, inter alia, Thomas Burnett, Sr.,

et al. v. Al Baraka Inv. & Dev. Corp., et al., Civil Action No. 03-9849 (GBN) (D.N.Y.).



II.     THE PARTIES

The Aronow Family

        2.       On the morning of September 11, 2011, Richard A. Aronow, a deputy chief in

the legal department of the Port Authority, was working on the 66th floor of the trade center’s




                                                  3
             Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 4 of 93




North Tower (1 WTC) when American Airlines Flight #11 crashed into the northern façade of

the building after being hijacked by five al Qaeda terrorists, killing Richard A. Aronow.

        3.       Plaintiff Gil Aronow is a resident of the State of New York. His brother, Richard

A. Aronow, was killed in the September 11th Attacks. He brings this action on his own behalf as

the brother of Richard A. Aronow and is entitled to recover damages on the causes of action set

forth herein.

        4.       Richard A. Aronow, now deceased, was a resident of the State of New Jersey. He

was killed in the September 11th Attacks. His wife, Plaintiff Laura Weinberg, the Personal

Representative of his Estate, brings this action and is entitled to recover damages on behalf of the

Estate of Richard A. Aronow on the causes of action set forth herein.

        5.       Plaintiff Laura Weinberg is a resident of the State of New Jersey. Her husband,

Richard A. Aronow, was killed in the September 11th Attacks. She brings this action on her own

behalf as the wife of Richard A. Aronow and is entitled to recover damages on the causes of

action set forth herein.

        6.       Martin Aronow, now deceased, was a resident of the State of New York. His son,

Richard A. Aronow was killed in the September 11th Attacks. His daughter, Plaintiff Vera

Aronow, the Executor of his Estate, brings this action and is entitled to recover damages on

behalf of the Estate of Martin Aronow on the causes of action set forth herein.

        7.       Grace Aronow, now deceased, was a resident of the State of New York. Her son,

Richard A. Aronow was killed in the September 11th Attacks. Her daughter, Plaintiff Vera

Aronow, the Administrator of her Estate, brings this action and is entitled to recover damages on

behalf of the Estate of Grace Aronow on the causes of action set forth herein.




                                                  4
             Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 5 of 93




        8.       Plaintiff William Aronow is a resident of the State of New Jersey. His father,

Richard A. Aronow, was killed in the September 11th Attacks. Plaintiff, Laura Weinberg, brings

this action on behalf of William Aronow as his parent and guardian. William Aronow is entitled

to recover damages on the causes of action set forth herein.

        9.       Plaintiff Vera Aronow is a resident of the State of New York. Her brother,

Richard A. Aronow, was killed in the September 11th Attacks. She brings this action on her own

behalf as the sister of Richard A. Aronow and is entitled to recover damages on the causes of

action set forth herein.

The Murphy Family

        10.      Brian J. Murphy, now deceased, was a resident of the State of New York. He was

killed in the September 11th Attacks. His wife, Plaintiff Judith Bram Murphy, the Personal

Representative of his Estate, brings this action on behalf of the Estate of Brian J. Murphy and is

entitled to recover damages on the causes of action set forth herein.

        11.      On the morning of September 11, 2011, Brian J. Murphy, Vice President of

Cantor Fitzgerald Securities, was working on the 104th floor of the trade center’s North Tower (1

WTC) when American Airlines Flight #11 crashed into the northern façade of the building after

being hijacked by five al Qaeda terrorists, killing Brian J. Murphy.

        12.      Plaintiff Judith Bram Murphy is a resident of the State of New York. Her

husband, Brian J. Murphy, was killed in the September 11th Attacks. She brings this action on

her own behalf as the wife of Brian J. Murphy and is entitled to recover damages on the causes

of action set forth herein.

        13.      Plaintiff Ann Murphy is a resident of the State of Massachusetts. Her brother,

Brian J. Murphy, was killed in the September 11th Attacks. She brings this action on her own




                                                  5
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 6 of 93




behalf as the sister of Brian J. Murphy and is entitled to recover damages on the causes of action

set forth herein.

          14.   Plaintiff Cynthia Murphy is a resident of the State of Massachusetts. Her brother,

Brian J. Murphy, was killed in the September 11th Attacks. She brings this action on her own

behalf as the sister of Brian J. Murphy and is entitled to recover damages on the causes of action

set forth herein.

          15.   Plaintiff Harold Murphy is a resident of the State of Massachusetts. His brother,

Brian J. Murphy, was killed in the September 11th Attacks. He brings this action on his own

behalf as the brother of Brian J. Murphy and is entitled to recover damages on the causes of

action set forth herein.



Defendant, THE REPUBLIC OF SUDAN

          16.   Defendant, the Republic of the Sudan (“Sudan”), is a foreign state within the

meaning of 28 U.S.C. § 1603(a) and 28 U.S.C. §1391(f), and a Designated State Sponsor of

Terrorism pursuant to the Export Administration Act of 1979, Arms Export Control Act of 1976,

and Foreign Assistance Act of 1961. Defendant Sudan maintains an Embassy within the United

States at 2210 Massachusetts Avenue, N.W., Washington, D.C. 20008-2831.

          17.   Defendant Sudan was designated as a State Sponsor of Terrorism by the U.S.

Department of State on August 12, 1993, and remains so designated at all times referenced

herein.

III.      JURISDICTION AND VENUE

          18.   The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1330, as the

claims against Sudan fall within the exceptions to foreign sovereign immunity set forth at 28




                                                 6
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 7 of 93




U.S.C. §§ 1605(a)(5), 1605A, and 1605B of the Foreign Sovereign Immunities Act (“FSIA”), 28

U.S.C. § 1602 et seq.,).

       19.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(f)(1), as a substantial

part of the events giving rise to the claims asserted herein occurred in this district.

       20.     28 U.S.C. § 1605(a)(5) is the non-commercial torts exception to sovereign

immunity. It provides a cause of action against a foreign state for personal injury or death, or

damage to or loss of property, occurring in the United States as a result of tortious acts of a

foreign state or its employee, acting within the scope of his or her employment. The exception

does not apply to claims based on discretionary acts, malicious prosecution, abuse of process,

libel, slander, misrepresentation, deceit, or interference with contract rights.

       21.     28 U.S.C. § 1605A is the terrorism exception to sovereign immunity. It provides a

federal private right of action against a foreign state that is or was a state sponsor of terrorism,

and also against any official, employee or agent of that foreign state while acting within the

scope of his or her office, employment, or agency, for wrongful death, personal injury and

related torts caused by an act of torture or extrajudicial killing, or the provision of material

support and resources for such acts. This cause of action is available to U.S. nationals, foreign

nationals who were killed or injured while acting within the scope of their employment for the

U.S. government, members of the armed services, and immediate family members of victims in

each of the aforementioned categories.

       22.     28 U.S.C. § 1605B was enacted by the Justice Against Sponsors of Terrorism Act

(“JASTA”), S. 2040, Pub. L. No. 114-222, 130 Stat. 852, for the purpose of providing a

jurisdictional grant for plaintiffs to pursue claims against Saudi Arabia for its involvement in the

September 11th Attacks. It provides a cause of action against a foreign state for injury and death




                                                   7
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 8 of 93




caused by an act of “international terrorism” occurring inside the United States, as defined in 18

U.S.C. § 2331, where plaintiffs can show that the injuries and deaths were caused by a tortious

act or acts of a foreign nation, and that the act or acts constitute more than mere negligence, and

were intentional, knowing, reckless, willful and/or grossly negligent.

         23.   Pursuant to 28 U.S.C. § 1605B(c), a national of the United States may bring a

claim against a foreign state in accordance with 18 U.S.C. § 2333, the Anti-Terrorism Act

(“ATA”).

         24.   The ATA provides that “[a]ny national of the United States injured in his or her

person, property, or business by reason of an act of international terrorism, or his or her estate,

survivors, or heirs may sue thereof in any appropriate district court of the United States and shall

recover threefold the damages he or she sustains and the cost of the suit, including attorney’s

fees.”

         25.   JASTA further amended the ATA by clarifying that in any action for an injury

arising from an act of international terrorism, liability may be asserted as to any person who aids

and abets an organization that had been designated as a foreign terrorist organization by

knowingly providing substantial assistance, or who conspires with the person who committed

such an act of international terrorism.

         26.   The amendments made by JASTA specifically apply to any civil action arising

out of an injury to a person, property, or business on or after September 11, 2001.

Wherever the common or statutory law of a Plaintiff’s residence contains rights or makes further
damages available that are not duplicative of the recovery afforded under the statutory schemes
listed above, Plaintiffs have causes of action under the common or statutory law of the U.S. state
or foreign country where they were domiciled at the time of the attack.



IV.      NATURE OF THE ACTION



                                                  8
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 9 of 93




        27.     This is a suit for wrongful deaths, personal injuries, and economic loss caused by

the September 11, 2001 terrorist attacks upon the United States. The claims against Sudan are

predicated on its sponsorship of, and intimate collaboration with, Osama bin Laden and al Qaeda

in the years leading up to the September 11, 2001 terrorist attacks, through which Sudan

provided material support for, aided and abetted, and conspired with al Qaeda in relation to those

attacks, as well as Sudan’s own related acts of international terrorism, involving violations of the

Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2331 et seq. See e.g. 18 U.S.C. §§ 2333(a), 2333(d),

2339A, 2339B, and 2339C.

V.      FACTUAL BACKGROUND

        28.     On September 11, 2001, nineteen members of al Qaeda hijacked four commercial

airliners, and used those planes as weapons in a coordinated terrorist attack upon the United

States and its citizens.

        29.     Nearly three thousand innocent people, including the Estates of the decedents who

are Plaintiffs in this action, were killed on September 11, 2001 as a result of the September 11th

attacks, and thousands more were injured. In addition, the attacks caused property and economic

damage on a catastrophic scale.

        30.     For al Qaeda and its collaborators and supporters, the September 11th attacks were

the culmination of a more than decade long campaign to carry out spectacular terrorist attacks

against the United States, set in motion with the formation of al Qaeda in 1989.

        31.     The success of the September 11th attacks was made possible by Sudan’s

pervasive state sponsorship of al Qaeda beginning in 1989 and continuing through the September

11th attacks.

        32.     As further detailed below, Sudan served as a critical incubator for al Qaeda from

its nascent stages and through the September 11th attacks, deploying assets, resources, and


                                                 9
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 10 of 93




expertise uniquely available to it as a state actor to nurture and sustain al Qaeda and provide it

with the skills and resources necessary to fulfill its mission to conduct terrorist attacks against

the United States. This support was deployed under the direction of Sudan’s most senior

officials, using Sudan’s intelligence, military, and diplomatic apparatuses, with knowledge of al

Qaeda’s intent to use resources provided to it to conduct terrorist attacks against the United

States, and with the intent that al Qaeda would in fact use the support Sudan provided to achieve

that objective.

       33.        As further detailed below, Sudan’s support for al Qaeda encompassed safe haven

for al Qaeda and its senior leadership and members; training camps; intelligence services and

training in intelligence practices and techniques; military equipment, training, and assistance;

diplomatic cover for al Qaeda members and operations; passports and other identification and

travel documents; preferred access to Sudan’s banking, business, and agricultural sectors;

relationship building with other terrorist organizations and terrorist states, including Iran; and

access to other resources uniquely available to Sudan as a state actor.

       34.        As further detailed below, al Qaeda itself was the product of the intimate

collaboration between Sudan’s senior leadership and Osama bin Laden, and would never have

come into being as an international terrorist organization absent the support and resources

provided by Sudan from al Qaeda’s inception through September 11, 2001. The support

provided by Sudan enabled al Qaeda to obtain the global strike capabilities necessary to carry out

the September 11th attacks, and was essential to the success of those attacks.

VI.    THE ORIGINS OF AL QAEDA

       35.        Al Qaeda has its origins in the jihad against the Soviet occupation of Afghanistan,

which served as a rallying point for Islamic extremists in the Middle East, who flocked to

Afghanistan to wage “jihad” against the Soviet Union.


                                                   10
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 11 of 93




          36.     Osama bin Laden, a wealthy citizen of Saudi Arabia, traveled to Afghanistan in

1985 to participate in the jihad, and gained prominence during this period for his role in

establishing the financial and logistical infrastructure that sustained the Arab-Afghan fighters,

commonly referred to as the mujahideen. According to the Final Report of the National

Commission on Terrorist Attacks Upon the United States (the “9/11 Commission Report”):

                  Bin Ladin understood better than most of the volunteers the extent
                  to which the continuation and eventual success of the jihad in
                  Afghanistan depended on an increasingly complex, almost
                  worldwide organization. This organization included a financial
                  support network that came to be known as the “Golden Chain,” put
                  together mainly by financiers in Saudi Arabia and the Persian Gulf
                  states. Donations flowed through charities and other non-
                  governmental organizations (NGOs). Bin Ladin and the “Afghan
                  Arabs” drew largely on funds raised by this network, whose agents
                  roamed world markets to buy arms and supplies for the
                  mujahideen, or “holy warriors.”1

          37.     At the conclusion of the Afghan jihad, bin Laden aspired to transform the network

created for the military conflict in Afghanistan to serve as a foundation for waging a global jihad

against all of the perceived enemies of Islam, and in particular, the United States.

                  April 1988 brought victory for the Afghan jihad. Moscow
                  declared it would pull its military forces out of Afghanistan within
                  the next nine months. As the Soviets began their withdrawal, the
                  jihad’s leaders debated what to do next.

                  Bin Ladin and [Abdullah] Azzam agreed that the organization
                  successfully created for Afghanistan should not be allowed to
                  dissolve. They established what they called a base or foundation
                  (al Qaeda) as a potential general headquarters for future jihad.2

          38.     When bin Laden and a handful of close associates reached their agreement to

establish al Qaeda in Peshawar, Pakistan in 1989, it was merely an aspirational idea, and a range

of prohibitive practical, financial, political, and logistical obstacles stood in the way of their


1
    9/11 Commission Report at p. 55.
2
    Id. at p. 56.


                                                   11
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 12 of 93




ambition to establish a global jihad organization. Absent the intervention and support of the

government of Sudan, those formidable obstacles would have remained insurmountable, and al

Qaeda would never have come into being.

VII.      AL QAEDA’S OBJECTIVES AND TACTICS

          39.     In establishing al Qaeda in 1989, bin Laden sought to create a multi-national

Islamic army to challenge the perceived domination of the democratic West.3

          40.     For bin Laden and his followers and supporters, the United States was the source

of all problems confronting the Muslim world, to be destroyed at all costs. Accordingly, the

United States has been, since al Qaeda’s inception, the primary target of bin Laden’s

organization.

          41.     The centerpiece of bin Laden’s strategy to fight the United States involved staging

high profile terrorist attacks against America and its citizens. Bin Laden firmly believed that

such attacks would serve to demonstrate that America was nothing more than a paper tiger, and

rally Muslims throughout the world to al Qaeda’s cause. Pursuant to this strategy, “[p]lans to

attack the United States were developed with unwavering single-mindedness throughout the

1990s.”4

          42.     As a complement to the efforts to attack the United States through terrorist strikes,

al Qaeda has also sent its members to fight U.S. interests and military personnel in conflict

regions throughout the world. Since at least 1992, al Qaeda has been involved in fighting U.S.

interests, through both traditional forms of combat and terrorist attacks, in Afghanistan, Algeria,

Bosnia, Chechnya, Egypt, Indonesia, Iraq, Kashmir, Kenya, Kosovo, Malaysia, Pakistan, the

Philippines, Somalia, Sudan, Syria, Tanzania, Turkey, and Yemen.


3
    Indictment, United States v. Usama Bin Laden, et al., Case No. 1:98-cr-1023 (S.D.N.Y.).
4
    9/11 Commission Report at p. 48.


                                                     12
             Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 13 of 93




VIII. THE CRITICALITY OF AL QAEDA’S INFRASTRUCTURE TO THE 9/11
      ATTACKS

           43.       According to the 9/11 Commission, the “9/11 attack was a complex international

operation, the product of years of planning.”5 Indeed, plans for the attacks were carefully vetted

through al Qaeda’s most senior leadership over a period of several years; al Qaeda drew on

knowledge and experience acquired over the course of its development and through work on

earlier terrorist plots in conceiving, planning, and carrying out the 9/11 operation; al Qaeda

employed sophisticated counterintelligence and operational techniques in planning and

conducting the attacks; al Qaeda relied on cooperative relationships forged during its

development, including a cooperative relationship with Sudan, in planning and carrying out the

attacks; the individuals selected to participate in the attacks were chosen from an enormous pool

of potential candidates, who were recruited, trained, and indoctrinated over a period of many

years; and details of the plans were revised up until the last minute, through a sophisticated

global communication network capable of evading the surveillance and intelligence operations of

the United States and its allies.

           44.       Based on the findings of its investigation concerning al Qaeda’s development

during the thirteen (13) years preceding the September 11th attacks, the evolution of al Qaeda’s

efforts to target the United States through plots involving the civil aviation system, and the

relationship between al Qaeda’s global infrastructure and the organization’s operational

capability to plan, coordinate, and mount the September 11th attacks, the 9/11 Commission

reached the following conclusions regarding the basic organizational requirements for staging a

sophisticated terrorist attack:




5
    Id. at p. 365.


                                                     13
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 14 of 93




                   A complex international terrorist operation aimed at launching a
                   catastrophic attack cannot be mounted by just anyone in any place.
                   Such operations appear to require

                   • time, space, and ability to perform competent planning and staff
                   work;

                   • a command structure able to make necessary decisions and
                   possessing the authority and contacts to assemble needed people,
                   money, and materials;

                   • opportunity and space to recruit, train, and select operatives with
                   the needed skills and dedication, providing the time and structure
                   required to socialize them into the terrorist cause, judge their
                   trustworthiness, and hone their skills;

                   • a logistics network able to securely manage the travel of
                   operatives, move money, and transport resources (like explosives)
                   where they need to go;

                   • access, in the case of certain weapons, to the special materials
                   needed for a nuclear, chemical, radiological, or biological attack;

                   • reliable communications between coordinators and operatives;
                   and

                   • opportunity to test the workability of the plan.6

          45.      In light of those conclusions, the United States has affirmed that the imposition of

civil liability on sponsors and supporters of terrorism pursuant to the ATA is an important

component of the United States’ national security strategy, which serves to deter the financing of

terrorism and thereby deprive terrorist organizations of the resources needed to carry out

sophisticated terrorist attacks, like the September 11th attacks. As Deputy Secretary of State,

Antony J. Blinken testified in an affidavit filed on behalf of the United States in proceedings

before a federal district court in the Southern District of New York:

                   The ability of victims to recover under the ATA also advances
                   U.S. national security interests. The law reflects our nation’s
                   compelling interest in combatting and deterring terrorism at every
                   level, including by eliminating sources of terrorist funding and
6
    Id. at pp. 365-366.


                                                     14
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 15 of 93




                holding sponsors of terrorism accountable for their actions.
                Imposing civil liability on those who commit or sponsor acts of
                terrorism is an important means of deterring and defeating terrorist
                activity. Further, compensation of victims at the expense of those
                who have committed or supported terrorist acts contributes to U.S.
                efforts to disrupt the financing of terrorism and to impede the flow
                of funds or other support to terrorist activity.7

IX.     SUDAN, HASSAN AL TURABI, AND THE NATIONAL ISLAMIC FRONT

        46.     Sudan is a country in northeastern Africa, bordered by Egypt, Libya, Chad,

Ethiopia, and Eritrea and separated from Saudi Arabia by the Red Sea.

        47.     Hassan al Turabi was a powerful Sudanese cleric, religious leader, politician, and

the de facto leader of Sudan from 1989 until 1999. Turabi preached a radical, militaristic Islamic

fundamentalism and was the principal architect behind a movement to unify Shia and Sunni

jihadist terrorists organizations against the United States.

        48.     Turabi founded the National Islamic Front (“NIF”), a Sudanese political party and

off-shoot of the Muslim Brotherhood, whose objectives were to institutionalize a militant version

of Islamic law in Sudan, with the ultimate goal of spreading an extremist Islamism across the

Muslim world.

        49.     Under Turabi’s leadership, the NIF started to gain political power in Sudan in the

early 1980’s.

        50.     Turabi and the NIF realized that, to solidify power in Sudan and achieve their

goal of creating an Islamic state in Sudan, they would have to coopt the Sudanese military and

security services.




7
 Declaration of Antony J. Blinken, Sokolow, et al. v. Palestine Liberation Organization, et al., Case No.
1:04-cv-397 (S.D.N.Y.).


                                                    15
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 16 of 93




       51.     On June 30, 1989, after successfully coopting Sudan’s security and military

apparatuses, Turabi and the NIF staged a bloodless coup with the help of Omar al Bashir, a

brigadier general in the Sudanese army, and installed Bashir as the President of Sudan.8

       52.     From the onset, the new Sudanese government established by Turabi and Bashir

considered the American government to be an enemy of their movement and Sudan.9

       53.     At the time of the 1989 coup until 1999, Turabi and Bashir shared power over

Sudan.10

       54.     In 1999, tensions developed between Turabi and Bashir as a result of an effort by

Turabi to implement changes that would have reduced Bashir’s power. Bashir prevailed in the

ensuing power struggle, and remained in power until 2019, when he was ousted in a coup.

       55.     Bashir’s ouster of Turabi in 2000 did not alter Sudan’s longstanding collaboration

with al Qaeda. To the contrary, Sudan continued to provide critical and extensive support to al

Qaeda through, and even after, September 11, 2001. According to the State Department’s annual

report on global terrorism for calendar year 2001, issued after the September 11th attacks in May

of 2002, Sudan “remained a designated state sponsor of terrorism. A number of international

terrorist groups including al-Qaida, the Egyptian Islamic Jihad, Egyptian al-Gama’a al-

Islamiyya, the Palestine Islamic Jihad, and HAMAS continued to use Sudan as a safe haven,

primarily for conducting logistics and other support activities.”

X.     SUDAN: A STATE SPONSOR OF TERRORISM




8
  Sudan: Hassan Al-Turabi’s Life and Politics, Episode One, Rise to Power, Al Jazeera World, August
14, 2019.
9
  Sudan: Hassan Al-Turabi’s Life and Politics, Episode Two, Fall from Favour, Al Jazeera World, August
14, 2019.
10
   In 1998, Turabi and Bashir renamed the NIF the National Congress Party, and thereafter exercised
power under its banner.


                                                 16
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 17 of 93




       56.     On August 13, 1993, the United States designated Sudan as a state sponsor of

terrorism and it continues to be so designated to this day.

       57.     In 1997, four years after Sudan was designated as a state sponsor of terrorism,

then Senator John Ashcroft, during a Senate hearing titled “Sudan and Terrorism,” summarized

why Sudan was designated as a state sponsor of terrorism and reviewed Sudan’s unwavering

commitment to sponsoring terrorism even after it was designated:

               One of the most serious of these new national security threats is the
               rise of international terrorism. We are holding this hearing today
               in the Subcommittee on African Affairs to address the menace of
               terrorism as sponsored by the Government of Sudan. Since first
               being designated a State sponsor of terrorism in 1993, Sudan has
               risen quickly in the ranks of infamy to join Iran as the worst of
               State sponsors of terrorism.

               Sudan harbors elements of the most violent terrorist organizations
               in the world….

               In addition to harboring terrorist organizations, Sudan has given
               refuge to several of the most notorious terrorists, including Imad
               Moughniyeh and Osama Bin Laden….

               Sudan is not simply a favorite vacation spot for terrorists. The
               Sudanese Government is an active supporter of these terrorist
               activities…. Two Sudanese diplomats at the United Nations in
               New York conspired to help Jihad terrorists gain access to the UN
               complex to bomb the building.11

       58.     The State Department’s annual report on terrorism, first prepared in 1985 and

known during the relevant period as Patterns of Global Terrorism, presented the following

relevant findings concerning Sudan’s state sponsorship of Osama bin Laden and al Qaeda in the

editions of the report issued between 1995 and 2001:

               • 1995 – Sudan continued to serve as a refuge, nexus, and training
               hub in 1995 for a number of international terrorist organizations,

11
  Opening Statement of John Ashcroft, Sudan and Terrorism, Hearing before the Subcommittee on
African Affairs of the Committee on Foreign Relations, United States Senate, One Hundred and Fifth
Congress, First Session, S. Hrg 105-223, May 15, 2007.


                                                  17
Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 18 of 93




    primarily of Middle Eastern origin. The Sudanese Government,
    which is dominated by the National Islamic Front (NIF), also
    condoned many of the activities of Iran and the Khartoum-based
    Usama Bin Ladin, a private financier of terrorism. Khartoum
    permitted the funneling of assistance to terrorist and radical
    Islamist groups operating in and transiting Sudan.

                                    ***

    Khartoum also permitted Usama Bin Ladin, a denaturalized Saudi
    citizen with mujahedin contacts, to use Sudan as a shelter for his
    radical Muslim followers and to finance and train militant groups.
    Bin Ladin, who lives in Khartoum and owns numerous business
    enterprises in Sudan, has been linked to numerous terrorist
    organizations. He directs funding and other logistic support
    through his companies to a number of extremist causes.

    • 1997 – Usama bin Muhammad bin Awad Bin Ladin is one of the
    most significant sponsors of Sunni Islamic terrorist groups. The
    youngest son of Saudi construction magnate Muhammad Bin
    Ladin, Usama joined the Afghan resistance almost immediately
    after the Soviet invasion in December 1979. He played a
    significant role in financing, recruiting, transporting, and training
    Arab nationals who volunteered to fight in Afghanistan. During
    the war, Bin Ladin founded al-Qaida – the Base – to serve as an
    operational hub, predominantly for like-minded Sunni Islamic
    extremists. The Saudi Government revoked his citizenship in 1994
    and his family official disowned him. He had to move to Sudan in
    1991, but international pressure on that government forced him to
    move to Afghanistan in 1996.

                                    ***

    Since August 1996, Bin Ladin has been very vocal in expressing
    his approval of and intent to use terrorism. He claimed
    responsibility for trying to bomb U.S. soldiers in Yemen in late
    1992 and for attacks on them in Somalia in 1993, and reports
    suggest his organization aided the Egyptian al-Gama’at al-
    Islamiyya in its assassination attempt on Egyptian President
    Mubarak in Ethiopia in 1995.

    • 1998 – Sudan continued to serve as a meeting place, safehaven,
    and training hub for a number of international terrorist groups,
    particularly Usama Bin Ladin’s al-Qaida organization. The
    Sudanese Government also condoned many of Iran’s objectionable
    activities, such as funding terrorist and radical Islamic groups
    operating and transiting Sudan.


                                     18
        Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 19 of 93




                                              ***

              In August the United States accused Sudan of involvement in
              chemical weapons development. On 20 August the United States
              conducted military strikes against the al-Shifa pharmaceutical plant
              in Khartoum, which was associated with Usama Bin Ladin’s
              terrorist network and believed to be involved in the manufacture of
              chemical weapons, to prevent an anti-U.S. attack.

              • 1999 – Sudan in 1999 continued to serve as a central hub for
              several international terrorist groups, including Usama Bin Ladin’s
              al-Qaida organization. The Sudanese Government also condoned
              Iran’s assistance to terrorist and radical Islamist groups operating
              in and transiting through Sudan.

              Khartoum served as a meeting place, safehaven, and training hub
              for members of the Lebanese Hizballah, Egyptian Gama’at al-
              Islamiyya, al-Jihad, the Palestinian Islamic Jihad, HAMAS, and
              Abu Nidal organization. Sudan’s support to these groups included
              the provision of travel documentation, safe passage, and refuge.
              Most of the groups maintained offices and other forms of
              representation in the capital, using Sudan primarily as a secure
              base for organizing terrorist operations and assisting compatriots
              elsewhere.

              • 2000 – Sudan, however, continued to be used as a safehaven by
              members of various groups, including associates of Usama Bin
              Ladin’s al-Qaida organization, Egyptian al-Gama’a al-Islamiyya,
              Egyptian Islamic Jihad, the Palestine Islamic Jihad, and
              HAMAS. Most groups used Sudan primarily as a secure base for
              assisting compatriots elsewhere.

              • 2001 – Sudan, however, remained a designated state sponsor of
              terrorism. A number of international terrorist groups including al-
              Qaida, the Egyptian Islamic Jihad, Egyptian al-Gama’a al-
              Islamiyya, the Palestine Islamic Jihad, and HAMAS continued to
              use Sudan as a safehaven, primarily for conducting logistics and
              other support activities.

       59.    In the May 1997 Senate Foreign Relations Committee hearing referenced above,

terrorism expert Steven Emerson echoed former Senator Ashcroft and testified as follows:

              Sudan, arguably the largest terrorist camp in the world, has become
              a central player in supporting, sponsoring and enhancing terrorist
              groups.... Unless some type of brakes are forcibly applied to the




                                               19
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 20 of 93




               spinning vortex of terrorism emanating from the Sudan, the attacks
               on our friends and on ourselves will only continue.12

       60.     Unknown at the time to the committee members and the witnesses who testified at

the May 17, 1997 hearing, Sudan and al Qaeda had already started planning the following attacks

on the United States: 1) the simultaneous bombings of U.S. embassies in Nairobi, Kenya, and

Dar es Salaam, Tanzania, a year later; 2) the attack on the U.S.S. Cole three years later in Aden,

Yemen; and 3) the 9/11 attacks four years later.

XI.    SUDAN OFFERS THE NEWLY BORN AL QAEDA THE SANCTUARY AND
       SUPPORT IT NEEDED TO GROW INTO A TERRORIST NETWORK WITH
       WORLDWIDE GLOBAL STRIKE CAPABILITIES

       61.     As concluded by the CIA, while al Qaeda was conceived in the hills of

Afghanistan-Pakistan border, it was transformed from a mere idea into a functioning and

sophisticated terrorist organization in Sudan, as a result of the support, resources, training, and

encouragement provided by the Sudanese government: “While based in Sudan from 1992-1996,

al-Qaida, was transformed from an only partially realized idea to an international organization

ready to operate on its own.”13

       62.     Before moving to Sudan in the early 1990’s, al Qaeda was a poorly organized

group operating out of a small and unstable base on the Afghanistan-Pakistan border, with no

more than sixty (60) members scattered across thousands of miles of distance.14




12
   Prepared Statement of Steven Emerson, Sudan and Terrorism, Hearing before the Subcommittee on
African Affairs of the Committee on Foreign Relations, United States Senate, One Hundred and Fifth
Congress, First Session, S. Hrg 105-223, May 15, 2007.
13
   CIA Report, Al-Qaida in Sudan, 1992-1996: Old School Ties Lead Down Dangerous Paths, March 10,
2003.
14
   Testimony of Evan F. Kohlmann, Owens v. Republic of Sudan, Case No. 01-cv-2244 (D.D.C.), October
28, 2010, at pp. 227-228.


                                                   20
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 21 of 93




       63.     Following the withdrawal of Soviet forces from Afghanistan in 1989, the newly

born al Qaeda found itself without a home. The Arab fighters who had flocked to Afghanistan to

wage jihad were no longer welcome in Afghanistan or Pakistan.

       64.     Without a base from which to operate and house recruits and members, al Qaeda

was destined to collapse before it ever became an organization in any meaningful sense. It was

spared from that certain fate by the intervention of the Sudanese government, whose newly

installed leaders sent emissaries to Osama bin Laden with an offer for him to relocate his new

group, al Qaeda, to Sudan.

       65.     Bin Laden was particularly receptive to Sudan’s overtures because of their shared

ideological vision and because forging a relationship with the NIF and the new Sudanese

leadership would provide bin Laden and al Qaeda with legitimacy among Islamists, something

bin Laden recognized as critical to building a global jihad organization. As Kenneth Katzman, a

former analyst for the CIA and terrorism expert for the Congressional Research Service, stated:

               Osama Bin Laden is inspired by Turabi’s expansive vision; he sees
               eye to eye with him. Turabi has Islamic credentials Osama Bin
               Laden could never have.

       66.     According to the trial testimony of Jamal Ahmed Mohamed al Fadl, a former

Sudanese member of al Qaeda, Sudan’s facilitation of al Qaeda’s relocation to Sudan started

with Sudan dispatching three Sudanese intelligence officers to Peshawar, Pakistan to meet with

Osama bin Laden and other members of al Qaeda.15

       67.     In response to Sudan’s overtures, bin Laden dispatched four al Qaeda operatives

from Pakistan to Sudan to meet with the NIF and Turabi to explore a partnership with Sudan.

The purpose of the initial exploratory trip was to confirm that the NIF and al Qaeda shared


15
  Testimony of Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 6, 2001, at pp. 216-218.


                                                21
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 22 of 93




ideological goals and to confirm that the Sudanese government would provide the safe haven,

resources, and support to establish, build, and sustain al Qaeda.16

       68.       The discussions confirmed that al Qaeda and the Sudanese leadership did in fact

share a common ideology and Islamist vision, and that Sudan was committed to providing the

state support needed to realize bin Laden’s vision to establish a global terrorist organization.

       69.       The arrangement between bin Laden and the Sudanese regime specifically

contemplated that bin Laden would use the base in Sudan and support of the Sudanese

government to build al Qaeda into a global terrorist organization dedicating to attacking the

United States:

                 Bin Laden agreed to help Turabi in an ongoing war against African
                 Christian separatists in southern Sudan and also to do some road
                 building. Turabi in return would let Bin Laden use Sudan as a base
                 for worldwide business operations and for preparations for jihad.17

       70.       Al Qaeda began its relocation from Afghanistan and Pakistan to Sudan in 1990,

when bin Laden dispatched al Qaeda members to Sudan to rent and purchase residences for the

relocation of the nascent organization, and farms to be used for jihad training.18

       71.       While many of the Arab mujahideen who had fought in Afghanistan were not

welcome back to their home countries at the conclusion of the Afghan conflict, as they were

recognized to present a security threat due to their dedication to an extreme jihadist worldview,

bin Laden was welcomed back to Saudi Arabia and celebrated as a hero for his role in organizing

and supporting the fight in Afghanistan, which the Saudi regime had aggressively promoted as a



16
   Id.
17
   9/11 Commission Report at p. 57. See also CIA Report, Historical Background of the Islamic Army
and Bin Ladin’s Move from Afghanistan to Sudan, November 26, 1996 (indicating that “Bin Ladin moved
al Qaeda to Sudan at the behest of the National Islamic Front”).
18
   9/11 Commission Report at p. 57. See also Testimony of Jamal Ahmed al Fadl, United States v. Usama
Bin Laden, Case No. 1:98-cr-1023 (S.D.N.Y.), February 6, 2001, at pp. 219-223, 242-244, 262-264.


                                                 22
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 23 of 93




righteous “jihad.” Thus, while other members of the embryonic al Qaeda organization began

relocating to Sudan, bin Laden returned to Saudi Arabia.

        72.     Meanwhile, at Sudan’s invitation and with its express assistance, virtually every

member of al Qaeda’s newly formed Shura Council, the terrorist organization’s governing body,

relocated to Sudan, including Dr. Ayman al Zawahiri, al Qaeda’s deputy commander, and

Mohammed Atef, al Qaeda’s military chief.19

        73.     The base and support provided by the government of Sudan afforded the

leadership of the newly formed al Qaeda the time, space, and resources needed to systematically

build their terrorist organization. The endorsement of Sudan’s Islamist leaders provided al

Qaeda with enhanced legitimacy and credibility among Islamists in its recruiting efforts, which

were further bolstered by the safe haven and businesses al Qaeda established within Sudan with

the assistance of Sudan’s government, which allowed al Qaeda to offer prospective members

(many of whom had nowhere to go) housing in a safe environment and paying jobs while they

trained for jihad.

        74.     By virtue of this platform provided by the government of Sudan, al Qaeda’s

membership grew exponentially, from a mere sixty members in 1989 to two thousand members

by the early 1990s.

        75.     As confirmed by L’Houssaine Kerchtour, a sworn member of al Qaeda who

became a U.S. informant, al Qaeda’s leadership and base of operations had completed the move

to Sudan by 1992, specifically to Sudan’s capital of Khartoum.20




19
   Testimony of L’Houssaine Kherchtou, United States v. Khaled al Fawwaz, Case No. 1:98-cr-1023
(S.D.N.Y), January 28, 2015, pp. 292-434 (identifying al Qaeda operatives who relocated to Sudan).
20
   Testimony of L’Houssaine Kherchtou, United States v. Khaled al Fawwaz, Case No. 1:98-cr-1023
(S.D.N.Y), January 28, 2015, at p. 386.


                                                  23
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 24 of 93




          76.   The importance of Sudan as a safe haven cannot be overstated because Sudan, at

the time of al Qaeda’s inception, provided six essential functions for the growth and

development of al Qaeda:

                • A welcoming government that provided travel documents when
                other governments would restrict travel or arrest Arab jihadists
                returning from Afghanistan;

                • Business opportunities so that recruits could be given paid jobs in
                order to care for themselves and their families;

                • Business opportunities that provided cover for the international
                movement of money, operatives and equipment;

                • A safe place free from the warring factions in Afghanistan so as
                to recruit members and their families;

                • Protection from foreign interference by the use of Sudan’s
                security, intelligence, and military apparatus; and

                • A government sponsored center for al Qaeda to meet with other
                terrorist organizations permitting al Qaeda to acquire international
                contacts, influence and power in the terrorist underworld.

          77.   On August 2, 1990, Iraq invaded Kuwait, and in response, Saudi Arabia permitted

U.S. troops to be stationed in the Kingdom to repel the Iraqi invasion and protect Saudi Arabia

itself.

          78.   Bin Laden and many prominent Saudi clerics condemned the arrangement,

viewing the presence of an “infidel” force on Muslim land to be a desecration of holy land and

further evidence of a conspiracy theory long advanced by the Saudi regime and its religious

institutions, that the West was engaged in a sophisticated plot to undermine the fabric of Muslim

societies in order to occupy Muslim land.

          79.   The presence of U.S. troops in Saudi Arabia also enraged Sudan’s Islamist

regime, including leaders Bashir and Turabi who both publically condemned the presence of

U.S. troops in the region in terms mirroring bin Laden’s Islamist and conspiratorial narrative.


                                                 24
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 25 of 93




       80.     According to President Bashir:

               We are deeply against sending troops to our region because we
               know well these troops do not come to protect anyone, do not
               come to defend legitimacy. Instead they come to destroy Iraqi
               forces. They seek to control the Arab oil fields and to insure that
               oil will continue to flow to their industries.21

       81.     Turabi likewise ominously declared: “We will not bow before anyone. We

refuse to be humiliated and we will defy America.”22

       82.     In April of 1991, shortly after the armistice was signed concluding the Gulf War,

bin Laden relocated to Sudan, allowing him to oversee more directly the operations his followers

had been establishing in Sudan since 1990.

       83.     When bin Laden arrived in Sudan in 1991, the Sudanese government deployed its

intelligence services to provide personal security for bin Laden in coordination with bin Laden’s

own personal bodyguards and those responsible for training Bin Laden’s personal bodyguards.23

       84.     This security assistance was part of a far broader hand-in-glove collaboration

between Sudan’s intelligence services and al Qaeda, implemented at the outset of the partnership

between Sudan and al Qaeda and continuing through September 11, 2001, pursuant to which al

Qaeda enjoyed the full benefits and expertise of a sophisticated state intelligence apparatus. As

part of that collaboration, the Sudanese intelligence services began coordinating counter-

intelligence activities in the early 1990’s by vetting potential al Qaeda recruits.24




21
   Sudan: Hassan Al Turabi’s Life and Politics, Episode Two, Fall from Favour, Al Jazeera World,
August 14, 2019.
22
   Sudan: Hassan Al-Turabi’s Life and Politics, Episode One, Rise to Power, Al Jazeera World, August
14, 2019.
23
   Guilty Plea of Ali Mohamed, United States v Ali Mohamed, Case No. 1:98-cr-1023 (S.D.N.Y.), October
20, 2000.
24
   Testimony of Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 6, 2001, at pp. 231-237.


                                                  25
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 26 of 93




        85.      Pursuant to bin Laden’s direction, Jamal al Fadl personally worked with the

Sudanese intelligence services to investigate and interrogate potential recruits, to ensure that they

were not spies looking to gather information about al Qaeda and its plots on behalf of hostile

governments.

        86.      Pursuant to this counterintelligence collaboration, Sudan’s intelligence services

would identify and collect information on potential al Qaeda recruits, hold the potential recruits

in custody so that al Qaeda could interview them and determine if they were an asset or a threat.

To the extent a potential recruit were deemed a threat, al Qaeda and Sudanese intelligence would

either jail or kill them.25

        87.      Sudan further facilitated al Qaeda’s recruitment program by granting citizenship

to al Qaeda members, and by providing false passports and diplomatic papers for use by al

Qaeda.26 This assistance directly enabled al Qaeda’s operations as well, by enabling al Qaeda

members to travel in furtherance of al Qaeda’s terrorist activities.

        88.      When other countries became aware of the extent of Sudan’s collaboration with al

Qaeda and related terrorist organizations and implemented heightened monitoring of those

traveling to and from Sudan as part of their counterterrorism efforts, the Sudanese government

implemented procedures to frustrate those counterterrorism efforts, including by refraining to

stamp the passports of al Qaeda members and escorting them past customs and immigration

officials.27 This program further enabled al Qaeda members to travel internationally in

furtherance of al Qaeda’s recruitment and operational activities, including its planning and

preparations to conduct terrorist attacks against the United States.



25
   Id.
26
   Id. at pp. 317-318.
27
   Id. at pp. 285-286.


                                                  26
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 27 of 93




       89.     Sudan’s President Bashir also provided an official Sudanese government letter to

al Qaeda operatives in Sudan, which permitted al Qaeda operatives to avoid and bypass security

screening of their persons and possessions.28

       90.     In addition to facilitating the recruitment and movement of al Qaeda terrorists,

Sudan also assisted in the movement of weapons and other equipment for al Qaeda from

Afghanistan to Sudan, by ferrying that weaponry and equipment on the Sudanese government

run airline, Sudan Airways.29

       91.     The Sudanese government also played an invaluable role in establishing

cooperation agreements between al Qaeda and other terrorists and terrorist states, which were

essential to al Qaeda’s development into a sophisticated terrorist organization and its ability to

carry out large-scale attacks.

       92.     In 1991, consistent with Turabi’s vision to unite Shia and Sunni Islamists against

their common enemy, the United States, the Sudanese government began facilitating meetings,

discussions, and cooperation agreements among the NIF, al Qaeda, Iran, and the world’s most

notorious terrorists and terrorist organizations.30

       93.     This unprecedented unification of Shia and Sunni Islamists resulted in a tripartite

agreement among al Qaeda, Iran, and the NIF to “collaborate politically and militarily.” “The

primary goal of the collaboration was to confront Israel and the United States.”31

       94.     The importance of the Sudanese government’s role in connecting adverse

terrorists groups together for the purpose of attacking the United States and the role that Sudan



28
   Id. at pp. 233-234, 238-239.
29
   Id. at pp. 272-274.
30
   CIA Report, Terrorism: Establishment of a Tripartite Agreement Among Usama Bin Laden, Iran and
the NIF, January 31, 1997.
31
   Id.


                                                  27
        Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 28 of 93




played is summarized by the testimony of terrorism expert and former U.S Treasury and FBI

Counterterrorism analyst, Dr. Matthew Levitt:

               Q. How did al-Qaeda come into contact with the Iranian
               government?

               A. Al-Qaeda, Bin Laden, and many of his cohorts moved to Sudan
               in 1991. Hassan al-Turabi, the head of the National Islamic Front,
               which ruled Sudan at the time, was keen not only on instituting
               Islamic sharia law in Sudan at home, but in making the Sudan a
               place from which worldwide Islamic revolution could flow.

               And to that effect Hassan al-Turabi hosted numerous meetings,
               some large summits with radical extremist groups, including one,
               for example, in April 1991. Groups like HAMAS and Palestinian
               Islamic Jihad, Egyptian Islamic Jihad, al-Qaeda, Sudanese radicals,
               Iranians, Lebanese Hezbollah were all invited and attended. So it
               was at these meetings where Iranian officials, Hezbollah officials,
               al-Qaeda officials and others first began to have some serious
               meetings.

               Q. Were such meetings involving groups from such a wide
               spectrum unusual?

               A. They have been unusual until then. Since, Iran has held similar
               meetings in Iran. But at the time it was unusual for that many
               groups to get together in that type of a setting. It’s the type of
               thing, the type of benefit that comes really only with state
               sponsorship and the kind of safe haven that Sudan as a radical
               Islamist government at the time was able to provide. 32

       95.     As part of Sudan’s plan to unify all violent, radical Islamic extremists (Shia and

Sunni), Turabi and the Sudanese government conceived, organized, and hosted the first Popular

Arab and Islamic Congress (“PAIC”) from April 25-28, 1991, which brought together numerous

extremists and violent extremist groups, including bin Laden and his al Qaeda operation.

       96.     The following terrorists and terrorist organizations attended the April 1991 PAIC

conference in Sudan:


32
 Testimony of Dr. Matthew Levitt, Owens v. Republic of Sudan, Case No. 1:01-cv-2244 (D.D.C.),
October 26, 2010, at pp. 165-168.


                                                28
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 29 of 93




 Location                         Attendee                         Organization

 Egypt                            Ibrahim Shukri                   Muslim Brotherhood

 Egypt                            Ayman al Zawahiri                Egyptian Islamic Jihad

 Iran                             Unknown                          Iranian Embassy

 Iraq                             Saad al Tikriti                  Government

 Palestine                        Mayif Hawatma                    DFLP

 Palestine                        George Habash                    PFLP

 Palestine                        Yassir Arafat                    PLO

 Palestine                        Ibrahim Ghousha                  Popular Struggle Front

 Palestine                        Fathi al-Shiqaqi                 Palestine Islamic Jihad

 Palestine                        Jabbar Amar                      Palestine Islamic Jihad

 Palestine                        Munir Said                       HAMAS

 Palestine                        Khalid Mishaal                   HAMAS

 Palestine                        Mounir Shafiq                    unknown

 Philippines                      Muhammad Jamil Khalifa           Abu Sayyaf

 Saudi Arabia                     Osama bin Laden                  Islamic Salvation Foundation

         97.    As a result of the 1991 PAIC conference, and the ongoing support and facilitation

of the Sudanese government, al Qaeda forged cooperation relationships with other jihadist

terrorist organizations. These relationships were vital to al Qaeda, as the experience of its own

members was largely limited to participation in a military conflict against the Soviets in the

countryside of Afghanistan. As a result, al Qaeda had little or no experience in the myriad skills

needed to fund, support and carry out terrorists operations, much less to do so while evading the

intelligence and counterterrorism programs of world superpowers like the United States.

         98.    To overcome these challenges, Sudan brokered an agreement under which

“experience from Hizballah and Iran should be transferred to new nations/extremists groups who


                                                  29
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 30 of 93




lack this expertise. This would allow Islamic Army [al Qaeda] members to gain the necessary

expertise in terrorist operations.”33

        99.     The CIA summarized its principal findings concerning the agreements reached in

1991 and the resulting arrangement among Sudan, Iran, and al Qaeda in a January 31, 1997

report cited by the 9/11 Commission and titled Terrorism: Establishment of a Tripartite

Agreement Among Usama Bin Laden, Iran and the NIF, which was produced by the CIA in 2018

in response to a subpoena issued by Plaintiffs in these and related actions. The report documents

the following findings:

                • Shia and Sunni Islamists might effectively coordinate their
                activities and form a tripartite front against their common enemies,
                consisting of the NIF, Iran, and OBL’s Islamic Army.

                • An agreement was eventually reached to collaborate politically
                and militarily. The primary goal of this collaboration was to
                confront Israel and the United States, while the secondary goal was
                to undermine Arab regimes which supported Israel and the United
                States.

                • Experience from Hizballah and Iran should be transferred to new
                nations and extremist groups who lack this expertise. This would
                then allow Islamic Army members to gain the necessary
                experience in terrorist operations.

                • After the agreement was reached, a delegation visited Tehran
                repeatedly to meet with Iranian officials; also met several
                representatives of Lebanese Hizballah.34

        100.    At the time, Iran and its proxy Hezbollah were by far the most sophisticated

terrorist actors in the world, with capacities and expertise al Qaeda could only imagine.




33
   CIA Report, Terrorism: Establishment of a Tripartite Agreement Among Usama Bin Laden, Iran and
the NIF, January 31, 1997.
34
   Id.


                                                 30
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 31 of 93




       101.    After the cooperation arrangement was reached, it began to bear fruit

immediately, when Iran and Hezbollah invited al Qaeda to send operatives to Lebanon and Iran

for direct training in terrorist operations and techniques:

               • Shortly after the Tripartite Agreement was reached
               [REDACTED] operatives traveled to southern Lebanon to receive
               training in explosives from Hizballah.

               • Iran also began training individuals.35

       102.    “In the fall of 1993, another such delegation went to the Bekaa Valley in Lebanon

for further training in explosives as well as in intelligence and security.”36

       103.    Ali Mohamed separately confirmed the collaborative relationship brokered and

supported by Sudan between al Qaeda and Iran, testifying that while serving as an al Qaeda

official in Sudan he was “aware of certain contacts between al Qaeda and al Jihad organization,

on one side, and Iran and Hezbollah on the other side. I arranged security for a meeting in the

Sudan between Mughaniyah, Hezbollah’s chief, and Bin Laden.”37

       104.    The meeting between Osama Bin Laden and Imad Fayez Mughniyah, at that time

the world’s most notorious and sophisticated terrorist who oversaw Hezbollah’s military,

intelligence, and security apparatuses, and was responsible for the 1983 bombing of the United

States Marine Corps barracks in Lebanon, was arranged by Sudanese intelligence, which also

provided external building security for al Qaeda.38

       105.    Linking Iran’s Hezbollah terrorist organization with the newly formed al Qaeda

made perfect sense from Sudan’s perspective, given Sudan’s plans to use al Qaeda as a terrorist


35
   CIA Report, Terrorism: Cooperation Among Usama Bin Ladin’s Islamic Army, Iran, and the NIF,
January 31, 1997.
36
   9/11 Commission Report at p. 61.
37
   Guilty Plea of Ali Mohamed, United States v Ali Mohamed, Case No. 1:98-cr-1023 (S.D.N.Y.), October
20, 2000, at p. 28.
38
   Id. at p. 27.


                                                  31
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 32 of 93




proxy to attack the United States. As one terrorism expert testified: “The Sudanese intelligence

service viewed al-Qaeda as a proxy, much the way that Iran views Hezbollah as a proxy. The

idea being is that by sharing resources, information, by assisting al-Qaeda, the Sudanese could

use al-Qaeda to attack their mutual enemies.”39

       106.    Indeed, as Kenneth Katzman, a former CIA analyst and terrorist expert for the

Congressional Research Service has observed, the Sudanese government viewed al Qaeda as a

key component of Sudan’s operational apparatus:

               They are allies. They are close associates. They are business
               partners. Osama Bin Laden is Turabi’s alter ego, his field
               commander, his operations chief.40

       107.    Consistent with this symbiotic and intertwined relationship, Sudan’s intelligence

agency deployed al Qaeda operatives to assassinate political opposition leaders. For example,

Dr. Abdul Munim Khabir and Dr. Motrif al Sadeek, both Sudanese intelligence officers who

assisted al Qaeda operatives to transit in and out of Sudan undetected, met with Jamal al Fadl and

tasked al Qaeda to kill Saddiq al Mahdi, the Umma party opposition leader and former Sudanese

Prime Minister.41

       108.    As succinctly detailed by the 9/11 Commission Report, Osama bin Laden took

full advantage of the sanctuary, support, resources, training, and encouragement provided by the

Sudanese government to transform al Qaeda into a sophisticated, global terrorist organization:

               Bin Ladin moved to Sudan in 1991 and set up a large and complex
               set of intertwined business and terrorist enterprises. In time, the
               former would encompass numerous companies and a global
               network of bank accounts and nongovernmental institutions.

39
   Testimony of Evan F. Kohlmann, Owens v. Republic of Sudan, Case No. 1:01-cv-2244 (D.D.C.),
October 28, 2010, at pp. 268-269.
40
   Tim Weiner, U.S. Fury on 2 Continents: The Protagonist; Man With Mission Takes on the U.S. at Far
Flung Sites, New York Times, Aug. 21, 1998, at A1.
41
   Testimony of Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 7, 2001, at pp. 358-376.


                                                  32
Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 33 of 93




    Fulfilling his bargain with Turabi, Bin Ladin used his construction
    company to build a new highway from Khartoum to Port Sudan on
    the Red Sea coast. Meanwhile, al Qaeda finance officers and top
    operatives used their positions in Bin Ladin’s businesses to acquire
    weapons, explosives, and technical equipment for terrorist
    purposes. One founding member, Abu Hajer al Iraqi, used his
    position as head of a Bin Ladin investment company to carry out
    procurement trips from Western Europe to the Far East. Two
    others, Wadi al Hage and Mubarak Douri, who had become
    acquainted in Tucson, Arizona, in the late 1980s, went as far afield
    as China, Malaysia, the Philippines, and the former Soviet states of
    Ukraine and Belarus.

    Bin Ladin’s impressive array of offices covertly provided financial
    and other support for terrorist activities. The network included a
    major business enterprise in Cyprus; a “services” branch in
    Zagreb; an office of the Benevolence International Foundation in
    Sarajevo, which supported the Bosnian Muslims in their conflict
    with Serbia and Croatia; and an NGO in Baku, Azerbaijan, that
    was employed as well by Egyptian Islamic Jihad both as a source
    and conduit for finances and as a support center for the Muslim
    rebels in Chechnya. He also made use of the already-established
    Third World Relief Agency (TWRA) headquartered in Vienna,
    whose branch office locations included Zagreb and Budapest. (Bin
    Ladin later set up an NGO in Nairobi as a cover for operatives
    there.)

    Bin Ladin now had a vision of himself as head of an international
    jihad confederation. In Sudan, he established an “Islamic Army
    Shura” that was to serve as the coordinating body for the
    consortium of terrorist groups with which he was forging alliances.
    It was composed of his own al-Qaeda Shura together with leaders
    or representatives of terrorist organizations that were still
    independent. In building this Islamic army, he enlisted groups
    from Saudi Arabia, Egypt, Jordan, Lebanon, Iraq, Oman, Algeria,
    Libya, Tunisia, Morocco, Somalia, and Eritrea. Al Qaeda also
    established cooperative but less formal relationships with other
    extremist groups from these same countries; from the African
    states of Chad, Mali, Niger, Nigeria, and Uganda; and from the
    Southeast Asian states of Burma, Thailand, Malaysia, and
    Indonesia. Bin Ladin maintained connections in the Bosnian
    conflict as well. The groundwork for a true global terrorist
    network was being laid.

    Bin Ladin also provided equipment and training assistance to the
    Moro Islamic Liberation Front in the Philippines and also to a
    newly forming Philippine group that called itself the Abu Sayyaf


                                     33
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 34 of 93




                Brigade, after one of the major Afghan jihadist commanders. Al
                Qaeda helped Jemaah Islamiya (JI), a nascent organization headed
                by Indonesian Islamists with cells scattered across Malaysia,
                Singapore, Indonesia, and the Philippines. It also aided a Pakistani
                group engaged in insurrectionist attacks in Kashmir. In mid-1991,
                Bin Ladin dispatched a band of supporters to the northern
                Afghanistan border to assist the Tajikistan Islamists in the ethnic
                conflicts that had been boiling there even before the Central Asian
                departments of the Soviet Union became independent states.

                This pattern of expansion through building alliances extended to
                the United States. A Muslim organization called al Khifa had
                numerous branch offices, the largest of which was in the Farouq
                mosque in Brooklyn. In the mid 1980s, it had been set up as one
                of the first outposts of Azzam and Bin Ladin’s MAK. Other cities
                with branches of al Khifa included Atlanta, Boston, Chicago,
                Pittsburgh, and Tucson. Al Khifa recruited American Muslims to
                fight in Afghanistan; some of them would participate in terrorist
                actions in the United States in the early 1990s and in al Qaeda
                operations elsewhere, including the 1998 attacks on U.S.
                embassies in East Africa.42

XII.    SUDAN AND AL QAEDA ATTACK U.S. INTERESTS IN SOMALIA

        109.    Nearly as soon as Sudan welcomed al Qaeda to Sudan and began deploying its

state resources to build al Qaeda’s organizational and operational capabilities, Sudan and al

Qaeda began joint preparations for attacking the United States.

        110.    These joint efforts resulted in successful attacks on U.S. interests in Somalia and

Yemen as early as 1993.

        111.    In December of 1992, President George H. Bush dispatched 28,000 American

troops to Somalia to support the United Nations’ humanitarian mission to end the starvation of

the Somali people.43




42
 9/11 Commission Report at pp. 57-58.
43
 Significant Incidents of Political Violence Against Americans: 1993, United States Department of State,
Bureau of Diplomatic Security, Office of Intelligence and Threat Analysis, at p. 13.


                                                   34
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 35 of 93




          112.   Although the intervention by U.S. and U.N. peacekeeping forces is estimated to

have saved millions of Somali lives, bin Laden viewed the U.S. operations in Somalia as a mere

pretext for American preparations to occupy Muslim countries throughout the Islamic world.44

          113.   In response to the deployment of U.S. troops to Somalia in late 1992, al Qaeda’s

leadership formulated a fatwa specifically demanding the eviction of U.S. forces from Somali

land.45

          114.   Consistent with their shared Islamist worldview, the Sudanese government also

considered the presence of U.S. troops in Somalia as another example of U.S. aggression and

interference in Muslim affairs.

          115.   True to his word, in December 1992, with Sudan’s encouragement and assistance,

bin Laden and his al Qaeda terrorist organization struck their first violent blow against the U.S.

with the attempted bombing of U.S. military personnel staying in a hotel in Aden, Yemen, where

U.S. troops often stayed en route to Somalia. The attack was directed by a Yemeni member of al

Qaeda’s Shura Council, and carried out by al Qaeda members who had received training at one

of the organization’s camps in Sudan.

          116.   U.S. intelligence was confident of Osama bin Laden’s role in the attack. As the

Congressional Joint Inquiry into the Terrorist Attacks of September 11, 2001 noted:

                 In December 1992, as U.S. military forces were deploying to
                 Somalia as part of a United Nations operation to provide
                 humanitarian assistance to a starving population, Islamic
                 extremists attacked a hotel in Aden, Yemen housing U.S. service
                 members supporting that operation. An Intelligence Community




44
   Statement J.T. Caruso, Al-Qaeda International, Hearing before the Subcommittee on International
Operations and Terrorism, Committee on Foreign Relations, United States Senate, December 8, 2001.
45
   Id.


                                                  35
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 36 of 93




                paper from April 1993 concluded that “[Bin Ladin’s] group
                almost certainly played a role” in that attack.46

        117.    In furtherance of their joint program to attack the United States, al Qaeda and

Sudan seized on the opportunity presented by the presence of U.S. troops in close proximity to

Sudan and al Qaeda’s newly formed base of operations in Sudan, and attacked U.S. troops and

interests in Somalia.

        118.    As confirmed by the CIA, al Qaeda, assisted and encouraged by Sudan, sent

weapons, communication equipment, military trainers and terrorist fighters to Somalia to attack

U.S. troops: “Islamic Army members were sent to Somalia, with the NIF’s knowledge and

encouragement, in order to kill U.S. Troops, incite violence against U.S. personnel, and

undermine the success of the U.S. mission.”47

        119.    In early 1993, al Qaeda military chief Mohammed Atef, along with Saif al Adel,

another senior al Qaeda official, began to provide military training to Somali militia members, in

preparation for attacks on U.S. forces.48

        120.    To support further attacks against American interests within Somalia, al Qaeda

established a cell in Nairobi, through which al Qaeda sent weapons and trainers to the Somali

warlords battling U.S. forces.49 “Scores of trainers flowed to Somalia over the ensuing months,

including most of the senior members and weapons training experts of al Qaeda’s military

committee.”50 Mohammed Atef traveled to Somalia on several occasions during 1992 and 1993


46
   Report of the Joint Inquiry of the Senate Select Committee on Intelligence and the House Permanent
Select Committee on Intelligence into Intelligence Community Activities Before and After the Terrorist
Attacks of September 11, 2001 (2002), at p. 194.
47
   CIA Report, Terrorism: Usama Bin Laden’s Activities in Somalia and Sudanese NIF Support, April 30,
1997.
48
   Responsibility for the Terrorist Atrocities in the United States, 11 September 2001, Government of the
United Kingdom, Office of the Prime Minister (October 4, 2001).
49
   9/11 Commission Report at p. 60.
50
   Id.


                                                   36
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 37 of 93




for the purpose of organizing violence against U.S. troops then stationed in Somalia. Following

each visit, Atef reported directly to Osama bin Laden, at his base in Khartoum.51

        121.      As described by one former member of al Qaeda, operatives would live in Sudan

with their families and travel to and from Kenya, which was a transit point between Sudan and

Somalia, using Sudan as a safe haven for the operatives and their families.52 They would travel

openly with their Sudanese government supplied passports using commercial airlines, training

Somali terrorists for a few months and returning to Sudan for a few weeks to spend time with

their families.

        122.      In order to conceal the true terrorist purpose of their travels, al Qaeda operatives

used identification cards supplied by Mercy International Relief Agency, an al Qaeda front

nominally created to provide humanitarian aid to Somalia refugees, but that in actually was a

clandestine al Qaeda organization used to move money and operatives to and from Sudan and

Somalia by way of other African counties.53

        123.      In 1993, al Qaeda trained Somali militia, with the assistance of al Qaeda

operatives, began targeting and attacking U.S. and United Nation forces in Mogadishu. These

attacks were well organized and employed a variety of sophisticated techniques, including sniper

attacks, hit and run attacks, vehicle ambushes, landmines, command-detonated bombings, as well

as rocket propelled grenade and mortar attacks.54 On August 8, 1993, a command-detonated

explosion killed four U.S. soldiers. The sophistication of these attacks reflected al Qaeda’s



51
   Responsibility for the Terrorist Atrocities in the United States, 11 September 2001, Government of the
United Kingdom, Office of the Prime Minister (October 4, 2001).
52
   Testimony of L’Houssaine Kherchtou, United States v. Khaled al-Fawwaz, Case No. 1:98-cr-1023
(S.D.N.Y.), January 28, 2015, at p. 387.
53
   Id. at pp. 404-407.
54
   Significant Incidents of Political Violence Against Americans: 1993, U.S. Department of State, Bureau
of Diplomatic Security, Office of Intelligence and Threat Analysis, at p. 13.


                                                    37
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 38 of 93




growing operational capabilities, resulting from the training and resources provided and arranged

by the government of Sudan.

XIII. EFFORTS BY SUDAN AND AL QAEDA TO ATTACK AND DESTABILIZE THE
      EGYPTIAN GOVERNMENT

          124.    While in Sudan, al Qaeda also partnered with the Sudanese regime in efforts to

undermine the secular Egyptian government, in the hopes of promoting the establishment of an

Islamic state in Egypt. In furtherance of that objective, and in keeping with its policy of

embracing terrorist organizations as partners, Sudan provided safe haven and support to several

terrorist groups dedicated to the overthrow of the Egyptian regime, including the al Qaeda

affiliated Al Gama’a al Islamiyya and Egyptian Islamic Jihad.55 Al Gama’a al Islamiyya is

Egypt’s largest militant group, and has been active since the late 1970s. Over the years, the

group has conducted armed attacks against Egyptian security and government officials, as well

as other opponents of its extremists objectives. In addition, al Gama’a al Islamiyya has

conducted terrorist attacks against tourists in Egypt, including a November 1997 attack that

killed 58 foreign tourists.56 In 1996, al Gama’a al Islamiyya’s spiritual leader, Shaykh Umar

Abd al Rahman, was sentenced to life in prison for his role in the 1993 World Trade Center

bombing. Senior members of the organization signed Osama bin Laden’s 1998 fatwa, calling for

attacks against the United States. Although the organization’s primary goal has long been to

overthrow the Egyptian government and replace it with an Islamic state, al Gama’a al Islamiyya

has collaborated extensively with al Qaeda in the jihad against America.

          125.    Similarly, the Egyptian Islamic Jihad’s primary goal is the overthrow of the

Egyptian government and establishment of an Islamic state based on sharia. Historically, the



55
     U.S. Department of State, Patterns of Global Terrorism (1993-2001).
56
     U.S. Department of State, Patterns of Global Terrorism (2001).


                                                    38
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 39 of 93




Egyptian Islamic Jihad specialized in armed attacks against high-level Egyptian government

personnel, including cabinet ministers, and car bombings of U.S. and Egyptian facilities. The

organization was responsible for the 1991 assassination of Egyptian President Anwar Sadat, and

also claimed responsibility for the attempted assassination of Interior Minister Hassan al Alfi in

August of 1993 and Prime Minister Atef Sedky in November of 1993. In 1995, Egyptian Islamic

Jihad bombed the Egyptian embassy in Islamabad, Pakistan. In 1998, authorities thwarted a

planned attack against the U.S. embassy in Albania.57

       126.    The Egyptian Islamic Jihad was founded by Ayman al Zawahiri, Osama bin

Laden’s closest advisor and since at least 1998 al Qaeda’s second in command. Zawahiri and

bin Laden first met in Afghanistan during the conflict with the Soviet Union. Zawahiri, who was

a trained physician, soon became bin Laden’s personal doctor and chief spiritual advisor. In

1992, Zawahiri reunited with bin Laden in Sudan. During the years that followed, the

relationship between Zawahiri and bin Laden strengthened even further, and they steered their

respective organizations towards the collaborative pursuit of common goals, most notably,

waging jihad against America. To facilitate that cooperation, al Qaeda formally integrated the

Egyptian Islamic Jihad into its organizational structure by appointing senior Egyptian Islamic

Jihad figures to positions within al Qaeda. For instance, Zawahiri sat on al Qaeda’s Majlis al

Shura or consultation council, which was responsible for approving all significant, strategic and

operational undertakings.58 In 1998, Egyptian Islamic Jihad publicly declared their common

ambition to attack America, by jointly signing the 1998 fatwa under the banner. Later that year,

Zawahiri formally merged his organization into al-Qaeda.


57
  Id.
58
  Indictment, United States v. Usama Bin Laden, Case No. 1:98-cr-1023 (S.D.N.Y.); Testimony of Jamal
Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023 (S.D.N.Y.), February 6, 2001,
pp. 189-211.


                                                 39
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 40 of 93




          127.    The Sudanese regime collaborated with Egyptian Islamic Jihad and al Qaeda in an

effort to assassinate Egyptian president Hosni Mubarak. In 1995, al Qaeda affiliated members of

the Egyptian Islamic Jihad attacked President Mubarak’s motorcade, during a visit to Addis

Ababa, Ethiopia. Subsequent investigations revealed that the attackers received direct support

from the Sudanese Intelligence Services, including fake passports that allowed the attackers to

transit from Sudan into Ethiopia, as well as logistical assistance. Following the failed

assassination attempt, several of the attackers fled back to Sudan, where they received safe haven

from the Sudanese regime. 59 As a result of its role in sponsoring the attack and providing

refuge to the involved terrorist, the United Nations Security Council issued Resolution 1044,

formally sanctioning Sudan and demanding that Sudan:

                  undertake immediate action to extradite to Ethiopia for prosecution
                  the three suspects sheltering in the Sudan and wanted in connection
                  with the assassination attempt on the basis of the 1964 Extradition
                  Treaty between Ethiopia and the Sudan;

                  Desist from engaging in activities of assisting, supporting and
                  facilitating terrorist activities and from giving shelter and
                  sanctuaries to terrorist elements and act in relations with its
                  neighbors and with others and in full conformity with the Charter
                  of the United Nations and the Charter of the Organization of
                  African United.

          128.    Sudan remained defiant in the face of the international community’s

condemnation of its actions, and refused to comply with the mandates of Resolution 1044.

Sudan’s refusal to comply with those mandates lead to two additional Security Council

Resolutions, deploring Sudan’s conduct and imposing sanctions on the Sudanese government.60

XIV. SUDAN PLANS AN ATTACK ON THE U.S. HOMELAND




59
     U.S. Department of State, Patterns of Global Terrorism (1997).
60
     United Nations Security Council Resolutions 1054 (1996) and 1070 (1996).


                                                    40
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 41 of 93




          129.   Striking U.S. troops in Somalia fell far short of Sudan’s ambitious goals for

carrying out attacks against the United States, which instead envisioned more devastating attacks

within the U.S. homeland. Consistent with that objective, Sudan mobilized its state resources to

support a terrorist attack on the United Nations and other New York City buildings and

infrastructure, in what was intended to be a follow up to the 1993 attack on the World Trade

Center.

          130.   This planned attack, which was later termed the Landmark Plot, was thwarted by

U.S. counter-terrorism officials in June of 1993.

          131.   In furtherance of the plot, the officials at the most senior levels of the Sudanese

government instructed intelligence officers at the Sudanese embassy to provide support to the

terrorist cell enlisted to carry out the attack. As confirmed by then Senator John Ashcroft in

1997:

                 Two Sudanese diplomats at the United Nations in New York
                 conspired to help Jihad terrorists gain access to the U.N. complex
                 to bomb the building. The plot to bomb the U.N. was just one in a
                 series of plots to bomb numerous locations around New York,
                 including the Lincoln and Holland Tunnels, the George
                 Washington Bridge, and U.S. military installations. Five of the
                 original 12 defendants convicted in the series of terrorist plots were
                 Sudanese nationals.61

          132.   Following the U.S. investigations revealing the direct involvement of the

Sudanese government and its senior leadership in the Landmark Plot, the United States

designated Sudan as a State Sponsor of Terrorism. As terrorism expert Lorenzo Vidino

explained in testimony before the United States District Court for the Eastern District of

Virginia:



61
  Opening Statement of John Ashcroft, Hearing of Subcommittee on African Affairs, Committee on
Foreign Relations, One Hundred and Fifth Congress, S. Hrg 105-223, May 15, 2007.


                                                   41
Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 42 of 93




    In ’93 the incident which kind of triggered the designation by the
    State Department was of course Sudan’s involvement in terrorist
    activities inside the United States.

    Q. You’re talking about the World Trade Center?

    A. The World Trade Center in ’93 and the follow-up operation.

    Q. Would you tell the Court what that involvement was?

    A. Well, especially in the follow-up operation after the World
    Trade Center attack, a cell made mostly of Sudanese nationals
    operating in the New York area, started planning a follow-up
    attack where the targets were the U.N., the Holland Tunnel and
    probably the FBI headquarters in New York. This was supposed to
    be, as I said, a follow-up attack to the ’93 attack which, in their
    view, was a botched attack.

    The Sudanese delegation at the United Nations –

    Q. Are you talking about the embassy? The U.N. embassy?

    A. The Sudanese embassy at the United Nations was directly
    involved in supporting this cell in carrying out its activities.

    Q. And how was that?

    A. Phone calls were intercepted by U.S. Intelligence between
    some of the operatives in which they talk about the fact that
    officials at the Sudanese embassy were going to provide them with
    diplomatic passports once the operation was carried out so that
    they could leave the country freely the night after the attack was to
    take place.

    At the same time for the bombing of the U.N. headquarters, the
    truck loaded with explosives was supposed to come in, go into the
    garage of the U.N. using documents provided by the Sudanese
    delegation. Pretty much the Sudanese delegation would write the
    letter and use plates. Actually the plates that were supposed to be
    put on the truck were plates given by the Sudanese delegation.

    So there were different indications that the Sudanese delegation
    there was closely supporting this attempt. Two individuals that
    were actually directly linked to the plot were, U.S. intelligence
    indicated that they were actually members of Sudanese
    intelligence, but they were of course not identified as such at the
    United Nations, but were actually members of the Sudanese
    military intelligence.


                                      42
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 43 of 93




                When the U.N., the Sudanese ambassador to the U.N., who was
                apparently not aware that this plot was taking place, called Turabi
                to complain about this, Turabi pretty much told him to literally to
                mind his own business. So it was clear there was involvement of
                the highest-ranking members of the Sudanese government that had
                dispatched intelligence officers at the Sudanese embassy to provide
                support to the cell to carry out this attack in the United States. So
                this attack was botched, was thwarted, but it was really the final
                straw that led to the designation of Sudan as a state sponsor of
                terrorism by the United States State Department.62

       133.     In addition to its involvement in the Landmarks Plot, the U.S. Department of State

detailed a range of other terrorist activities in support of Sudan’s designation as a State Sponsor

of Terrorism:

                In August [1993], the Secretary of State placed Sudan on the list of
                state sponsors of terrorism. Despite several warnings to cease
                supporting radical extremists, the Sudanese Government continued
                to harbor international terrorist groups in Sudan. Through the
                National Islamic Front (NIF), which dominates the Sudanese
                Government, Sudan maintained a disturbing relationship with a
                wide range of Islamic extremists. The list includes the ANO, the
                Palestinian HAMAS, the PIJ, the Lebanese Hizballah, and Egypt’s
                al Gama’at al-Islamiyya.

                The Sudanese Government also opposed the presence of the
                United Nations coalition in Somalia and probably provided some
                aid to the Somali Islamic Union and the Somali National Alliance.
                Egypt, Tunisia, and Algeria have complained that Sudan supports
                antiregime insurgents in North Africa with safehaven, weapons,
                passports, funds, and training. Algeria withdrew its Ambassador
                from Khartoum in March.

                Sudan’s ties to Iran, the leading state sponsor of terrorism,
                continued to cause concern during the past year. Sudan served as a
                convenient transit point, meeting site, and safehaven for Iranian-
                backed extremist groups. The Iranian Ambassador in Khartoum
                Majid Kamal was involved in the 1979 takeover of the U.S.
                Embassy in Tehran and guided Iranian efforts in developing the
                Lebanese Hizballah group while he served as Iran's top diplomat in


62
  Testimony of Lorenzo Vidino, Rux v. Republic of Sudan, Case No. 2:04-cv-0428, (E.D.Va.), March 13,
2017, at pp. 90-91.



                                                 43
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 44 of 93




                Lebanon during the early 1980s. His presence illustrated the
                importance Iran places on Sudan.63

        134.    After its designation as a State Sponsor of Terrorism on August 12, 1993, Sudan

continued to assist al Qaeda in attacking U.S. troops in Somalia, leading to a notorious and

deadly attack by al Qaeda’s Somali fighters on U.S. forces on October 3 and 4, 1993, when al

Qaeda-trained Somali militants attacked U.S. special forces involved in a targeted operation to

apprehend General Mohammed Farah Hassan Aidid, an al Qaeda-supported warlord who

controlled a militia force known as the Somali National Army.64

        135.    On October 3, 1993, al Qaeda trained Somali fighters shot down two U.S. MH-60

helicopters with rocket-propelled grenades. Some of the soldiers were able to evacuate back to

the U.S. military’s compound on the outskirts of Mogadishu, but others were trapped at the crash

sites and cut off. An urban battle ensued between al Qaeda-trained Somali militiamen and U.S.

Special Forces, which lasted through the night. Eighteen American soldiers died and 73 were

wounded in the battle.65

        136.    Despite the astounding causalities suffered by Somali forces in the battle, bin

Laden proclaimed victory in the “Somali jihad” following the U.S. decision to withdraw troops

from the region in 1994, and the attack featured prominently in al Qaeda’s propaganda campaign

over the years that followed. In an interview with CNN, bin Laden explained that that one of his

proudest achievements during the time period al Qaeda was based in Sudan was al Qaeda’s role

in the killing of American soldiers during the battle of Mogadishu.



63
   U.S. Department of State, Patterns of Global Terrorism (1993).
64
   Review of the Circumstances Surrounding the Ranger Raid on October 3 – 4, 1993 in Mogadishu,
Somalia, United States Senators Carl Levin and John Warner, September 29, 1995, at p. 23.
65
   Significant Incidents of Political Violence Against Americans: 1993, United States Department of State,
Bureau of Diplomatic Security, Office of Intelligence and Threat Analysis, at p. 13; Dr. Richard W.
Stewart, The United States Army in Somalia 1992-1994, U.S. Army Center for Military History (2003).


                                                   44
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 45 of 93




          137.    In his 1996 fatwa calling on Muslims to drive America out of Muslim lands, bin

Laden openly celebrated the 1993 attack in Somalia, claiming that it caused the United States to

“[leave] the area carrying disappointment, humiliation, defeat and your dead with you.”66

          138.    The 9/11 Commission has confirmed Sudan’s and al Qaeda’s role in the attacks,

finding that:

                  After U.S. troops deployed to Somalia in late 1992, al Qaeda
                  leaders formulated a fatwa demanding their eviction. In
                  December, bombs exploded at two hotels in Aden where U.S.
                  troops routinely stopped en route to Somalia, killing two, but no
                  Americans. The perpetrators are reported to have belonged to a
                  group from southern Yemen headed by a Yemeni member of Bin
                  Ladin’s Islamic Army Shura; some in the group had trained at an al
                  Qaeda camp in Sudan.

                  Al-Qaeda leaders set up a Nairobi cell and used it to send weapons
                  and trainers to the Somali warlords battling U.S. forces, an
                  operation directly supervised by al-Qaeda's military leader. Scores
                  of trainers flowed to Somalia over the ensuing months, including
                  most of the senior members and weapons training experts of al-
                  Qaeda's military committee. These trainers were later heard
                  boasting that their assistance led to the October 1993 shoot down
                  of two U.S. Black Hawk helicopters by members of a Somali
                  militia group and to the subsequent withdrawal of U.S. forces in
                  early 1994.67

XV.       SUDAN AND AL QAEDA’S SYMBIOTIC BUSINESS RELATIONSHIPS

          139.    As Sudan worked hand in glove with al Qaeda to attack the U.S. at home and

abroad, and to deploy its state resources to enhance al Qaeda’s organizational and operational

capabilities (by providing training, safe haven, religious and ideological validation, intelligence

services and other support), it also dedicated its state resources to helping al Qaeda build a

financial infrastructure to build and sustain the organization. The financial infrastructure created


66
     9/11 Commission Report at p. 48.
67
     Id. at pp. 59-60.




                                                  45
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 46 of 93




with Sudan’s support and assistance enabled al Qaeda grow its organization, raise funds for

terrorist operations, recruit and financially support members and al Qaeda leadership, train

terrorists, increase its influence among jihadist organizations, and develop the skills and

resources necessary for sophisticated terrorist operations.

       140.    As part of this effort, Sudan afforded bin Laden and al Qaeda preferred access to

Sudan’s economic, banking, agricultural, and business structures, and worked with al Qaeda to

build revenue streams to support al Qaeda’s growth, development, and operations. As described

by a 1996 State Department fact sheet:

               Bin Laden relocated to Sudan in 1991, where he was welcomed by
               National Islamic Front (NIF) leader Hasan al-Turabi. . . . [bin
               Laden] embarked on several business ventures in Sudan in 1990,
               which began to thrive following his move to Khartoum. Bin Laden
               also formed symbiotic business relationships with wealthy NIF
               members by undertaking civil infrastructure development projects
               on the regime’s behalf.

       141.    A partial known list of businesses include:

               Wadi Al Aqiq (a/k/a “The Mother Company”)

                      Import-Export Firm.

                      First company to be established by al Qaeda in Sudan.
                       Later became the mother company of all other al-Qaeda
                       endeavors.

               Taba Investments

                      Money Exchange operation.

                      Run by al Qaeda member Abu Hassan al Sudani.

                      A Bank account of the company held in Cyprus Bank.

               Al Hijra Construction

                      Construction (infrastructure).




                                                 46
Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 47 of 93




          Contracted by the Sudanese government to build roads and
           bridges in Sudan, including the construction of the Tahhadi
           Road (a/k/a “Al Tahdi al Uskri”) linking Khartoum to the
           northern cities of Um Durman, Shindi, Atbarah and
           Dangala (700 kilometers), and Port Sudan Airport.

          Run by al Qaeda members: Dr. Sharif al Din Ali Mukhtar,
           Abu Hassan al Sudani, Abu Hamman al Saudi, Abu Rida al
           Suri and Abu Hajer.

          Al Hijra Construction bought explosives said to be used for
           construction purposes.

          Al Hijra worked with Sudanese military officials to
           transport and provide provisions to bin Laden’s terrorist
           training camps in northern Sudan.

    Al Themar al Mubaraka

          Farming of sesame, peanuts and corn.

          Run by al Qaeda members Abu Hassan el Masry and Dr.
           Mubarak al Doori.

          Location known as Damazine Farm; 2/3 of Damazine farm
           was used for farming purposes, the rest used as explosives
           training camp for al Qaeda members.

    Al Qudarat Transportation

          Transportation (Trucking) Company.

    Khartoum Tannery

          Cow hide trading company.

          Company was originally owned by the Sudanese
           government but was given to al Qaeda as reimbursement
           for the work done by Hijra Construction Company on the
           Thaddi Road, a project contracted by the Sudan
           government.




                                    47
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 48 of 93




       142.    These businesses formed jointly with the Sudanese government were a boon to al

Qaeda’s recruitment and growth, and they provided jobs for the operatives who were moving

from Afghanistan, Pakistan, and elsewhere to Sudan.68

       143.    The Sudanese government also provided al Qaeda with access to the international

banking system by co-founding with bin Laden the Al Shamal Islamic Bank. Osama bin Laden

invested with senior members of the NIF in the Al Shamal Islamic Bank in Khartoum, and the

bank’s founders included the Northern State Government of Sudan, ruled at that time by Mutasin

Abdel Rahim, the personal representative of Hassan al Turabi.

       144.    In 1988, the provisional Board of Directors of Al Shamal Islamic Bank included

Abdel Wahab Osman (Chairman of the Board and Sudanese Minister of Industry at that time,

going on to be Sudanese Minister of Finance & National Economy from 1996 to 2000), the

Sudanese Government of Northern State, and Izz El Din El Sayed (Speaker of the Sudanese

People’s Assembly from 1983 to 1985).

       145.    Until at least October 2001, Al Shamal Islamic Bank’s shareholders included the

National Fund for Social Insurance, a Sudanese National entity listed as representative of the

Workers Unions at the National Assembly Committee.

       146.    The bank jointly founded by Sudan and al Qaeda was used directly to support al

Qaeda operations. In 1993, $250,000 was wired from the account of Wadi al-Aqiq, an al Qaeda

front company, at Al Shamal Bank via Bank of New York to the associate’s Bank of America




68
  Testimony of Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 6, 2001, at pp. 251-255.



                                                48
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 49 of 93




account in Dallas, Texas, where it was used it to buy a plane in Tucson, Arizona, and then flown

to Khartoum.69

       147.      The plane was intended to transport American Stinger anti-aircraft missiles from

Pakistan to Sudan. However, because the aircraft’s limited range did not allow the plane to fly

the entire distance from Pakistan to Sudan without refueling, a plan to transport the missiles was

abandoned because a stopover might involve a search of the plane in countries other than Sudan

or Pakistan, whose governments had agreed to sanction the transport of the missiles. Instead, the

plane was used to transport al Qaeda operatives into Kenya to assist in the creation, training, and

development of an al Qaeda cell in Kenya, which would eventually bomb the U.S. embassy in

Kenya in 1998.70

       148.      Sudan also provided material support to al Qaeda via the Faisal Islamic Bank of

Sudan. Turabi held a position on the board of directors of the Swiss-based parent of Faisal

Islamic Bank, and maintained his office in the penthouse of the Faisal Islamic Bank building in

Khartoum.

       149.      Prominent members of the NIF forged other business relationships with al Qaeda

as well. Along with other senior members of the NIF, bin Laden founded Wadi al Aqiq, a

holding company, and Taba Investments Ltd.

       150.      According to the U.S. State Department, Taba Investments Ltd. secured a near

monopoly over Sudan’s major agricultural exports of gum, corn, sunflower, and sesame

products. Al Qaeda used that platform to support the terror organization’s operations.




69
   Testimony of Essam al Ridi, United States v. Usama Bin Laden, Case No. 1:98-cr-1023 (S.D.N.Y.),
February 14, 2001, at pp. 613-614.
70
   Testimony of Essam al Ridi, United States v. Usama Bin Laden, Case No. 1:98-cr-1023 (S.D.N.Y.),
February 14, 2001, pp. 563-570, 578-579.


                                                 49
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 50 of 93




          151.    The portfolio of businesses created by bin Laden with the assistance of the

Sudanese government, to support and sustain al Qaeda, also included Ladin International

Company; Al Hijra Construction; Gum Arabic Company Limited, an enterprise jointly owned by

bin Laden and the Sudanese government; Al Themar, an agricultural company which employed

4,000 employees working its Al Damazine farms; Blessed Fruits Company and Al Ikhlas,

enterprises involved in the production of honey, fruits and vegetables as well genetic work on

animals; Al Qudurat, a trucking company; Khartoum Tannery, a leather company; and Rowad

Development and Investment Company, among others. These companies generated revenue

streams to support al Qaeda’s phenomenal growth while in Sudan, and provided jobs for the

influx of members recruited by al Qaeda, contributing to al Qaeda’s transformation from a mere

idea to a functioning international terrorist organization.

          152.    Many of these businesses continued to operate to support al Qaeda even after bin

Laden personally left Sudan. According to a June 20, 2000 State Department cable, “Several Bin

Ladin businesses … are run by al-Qa’ida lieutenants and still operate in Sudan…. Sudan

maintains a financial stake in some of these companies and has tried to obscure Bin Ladin’s

commercial ties by changing the name of at least one of his companies.”71

          153.    These companies also provided cover to obscure al Qaeda’s growing

infrastructure and expanding terrorist operations from foreign intelligence services, enabling al

Qaeda to grow and train its terrorist army without triggering foreign intelligence collection that

would have resulted in interdiction efforts. For instance, al Qaeda’s front companies purchased

farms throughout Sudan for the dual purpose of generating agricultural income and as a cover for

the creation and operation of terrorist training camps.



71
     U.S. Department of State Diplomatic Cable, Sudanese Involvement in Terrorism, June 20, 2000.


                                                    50
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 51 of 93




         154.   Al Qaeda operated six of these camps in Sudan, the main one being a 20 acre site

near Soba, 10 kilometers south of Khartoum.

         155.   Two thirds of the land at the farm was used for farming to generate income and

jobs for al Qaeda, while the remainder of the property was used for terrorist training.72

         156.   These camps were created and operated with the full knowledge and support of

the Sudanese government, which provided security for the camps and would intercede on behalf

of al Qaeda if the camps drew the attention of local Sudanese police. For example, when the

local police would respond to a neighbor’s complaint about explosions that occurred while

testing bombs, al Qaeda would contact Sudanese intelligence which would warn the local police

off.73

         157.   The camps provided training not just for al Qaeda’s operatives, but also for

Sudan’s Popular Defense Force (“PDF”), the para-military force responsible for terrorizing the

non-Arab and Christian population in the south of Sudan.

         158.   Sudan also helped al Qaeda establish a network of front charities to provide

funding for al Qaeda and launder funds for bin Laden’s organization. This network included

purported charities that Sudan worked with al Qaeda to establish to support al Qaeda’s terrorist

operations, and other ostensible charities aligned with al Qaeda that Sudan allowed to operate

freely from within Sudan in support of al Qaeda. This network provided a steady stream of

reliable funding to support al Qaeda’s massive budgetary needs through September 11, 2001.

         159.   Islamic African Relief Agency (a/k/a “IARA”), a charity based in Khartoum with

fundraising subsidiaries in many countries that operated within this network to support al Qaeda,



72
   Testimony of Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 6, 2001, at pp. 242-246.
73
   Id. at 223-224.


                                                 51
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 52 of 93




was intimately tied to the NIF and government of Sudan. Senior members of al Qaeda served as

officers of IARA, and senior Sudan intelligence officers together with Bin Laden senior aides ran

the IARA branch in Pakistan and Afghanistan in support of Bin Laden’s activities.74 IARA’s

office in Dublin, Ireland was raided in 2001 and evidence was found demonstrating a financial

link to Mustafa al Hawsawi, who was a major source of funds for the 9/11 hijackers during their

stay in the United States in 2000 and 2001. IARA further facilitated the NIF’s financing of al

Qaeda’s attack on U.S. armed forces in Somalia.

       160.    On October 13, 2004, the U.S. government listed IARA as a Specially Designated

Global Terrorist (“SDGT”) entity, along with five senior officials, for providing “direct financial

support” to bin Laden and al Qaeda.

       161.    The Benevolence International Foundation (“BIF”) was a Saudi-based charity that

operated closely with al Qaeda during its formative years in Pakistan and Afghanistan. Upon

arriving in Sudan, al Qaeda and Sudan agreed to allow BIF to begin operating inside Sudan.

Based from Sudan, BIF facilitated the movement of al Qaeda operatives around the world.

Under cover of humanitarian aid programs, BIF supported the Sudan government’s war of

aggression against the non-Arab and Christian population in the southern regions of the country.

       162.    On November 19, 2002, BIF was designated as a Specially Designated Global

Terrorist (“SDGT”) entity by the U.S. government for providing financial, material, and

logistical support to al Qaeda and related organizations engaged in violent activities.

       163.    The founder of BIF, Saudi national Adel Batterjee, was appointed the Chairman

of Al Shamal Islamic Bank after Osama bin Laden left Sudan. The U.S. government listed

Batterjee as a Specially Designated Global Terrorist (“SDGT”) on December 21, 2004,


74
 U.S. Department of the Treasury’s Executive Order 13224 designation of the Islamic African Relief
Agency (“IARA”), October 13, 2004.


                                                 52
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 53 of 93




describing him “as one of the world’s foremost terrorist financiers, who employed his private

wealth and a network of charitable fronts to bankroll the murderous agenda of al Qaida.”

          164.    The Third World Relief Agency, another so-called charity founded by Sudanese

intelligence officials, assisted al Qaeda in moving its personnel and weaponry internationally.

TWRA’s weapons trafficking to al Qaeda in Bosnia in particular was coordinated with Hasan al

Turabi.75

          165.    The Muwafaq Foundation was a Saudi-founded organization supporting al Qaeda

in Pakistan, Bosnia, and Sudan. Its office in Sudan was staffed with Sudanese government

employees on secondment from the NIF. In 1994, the U.S. State Department called it a “de facto

agent” of the government of Sudan.76

          166.    The Al Dawa al Islamiya (a/k/a “Islamic Call”) also played a pivotal role in

helping al Qaeda establish itself in Sudan. Senior officers of Islamic Call were also members of

the NIF and opened bank accounts for al Qaeda and helped with the founding of al Qaeda mother

company Wadi al Aqiq.

XVI. OTHER COORDINATED ACTIVITIES WITH AL QAEDA EVIDENCE
     SUDAN’S INTENT TO INFLICT MASS CASUALTIES ON THE U.S.

          167.    Sudan’s dedication to helping al Qaeda acquire the resources and capabilities

required to conduct successful mass terrorist attacks against the United States is further

evidenced by Sudan’s direct and extensive effort to acquire weapons for al Qaeda’s terrorist

operations, including not only traditional terrorist tools like bombs and guns, but also weapons of

mass destruction like chemical weapons and uranium as well.




75
     Interpol, Fusion Taskforce, Financing of Terrorism and Charities, July 2003, at pp. 20-21.
76
     U.S. Department of State Diplomatic Cable, Anatomy of an Islamist NGO, September 1994.


                                                     53
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 54 of 93




       168.    Jamal al Fadl testified that Sudanese intelligence and other government officials

greatly aided al Qaeda’s weapons acquisitions and trans-shipments. Fadl described several arms

shipments, including al Qaeda’s smuggling of Kalashnikov rifles into Egypt with the use of

camels. Fadl also recalled a midnight shipment of four large crates of weapons and explosives to

an Islamic group in Yemen, carried on an al Qaeda boat, accomplished with the aid of Abu Ali, a

Sudanese intelligence officer, using Sudanese army facilities for logistics.77

       169.    On at least two occasions between 1992 and 1995, al Qaeda transported weapons

and explosives from Khartoum to the coastal city of Port Sudan for trans-shipment to Yemen.

Authorization for the transportation came directly from Sudan’s President Omar al Bashir.

       170.    In the early 1990’s, Fadl went to Hilat Koko, a suburb of Khartoum, where he met

with representatives of al Qaeda and Abdul Baset Hamza, a Lieutenant Colonel in the Sudanese

army to discuss the joint manufacture of chemical weapons.78

       171.    Fadl also met with Abdel al Mobruk, another Sudanese Lieutenant Colonel, for

the purposes of securing uranium to make bombs.79

XVII. THE SEEDS OF THE 9/11 PLOT WERE PLANTED IN SUDAN

       172.    Relying on the training, expertise, safe haven, resources and protection provided

by the Sudanese government, al Qaeda began developing plots to carry out terrorist attacks by

exploiting vulnerabilities in the civil aviation system in the early 1990’s, and continuously

worked to leverage the cumulative expertise and knowledge acquired from these efforts to carry




77
   Testimony Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 6, 2001, at pp. 337-340.
78
   Id. at pp. 291-293.
79
   Testimony of Jamal Ahmed al Fadl, United States v. Usama Bin Laden, Case No. 1:98-cr-1023
(S.D.N.Y.), February 7, 2001, at pp. 358-361.


                                                 54
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 55 of 93




out successful aviation attacks with unwavering dedication. These continuous efforts led directly

to the September 11th Attacks.

       173.    Indeed, the September 11th Attacks were an adaptation of several earlier al Qaeda

plots targeting the civil aviation system, dating to the early 1990s, which were developed using

the resources and expertise provided by Sudan.

       174.    Al Qaeda’s efforts to use aircraft as weapons in a terrorist strike began in earnest

no later than 1993, when bin Laden sent Ihab Mohammed Ali, a naturalized United States citizen

who joined al Qaeda in 1990, to the United States to obtain pilot training, using funds both

carried from and wired from Sudan to the United States. Ali underwent training at the Airman

Flight School in Norman, Oklahoma, the same flight school where al Qaeda would later send

Zacarias Moussaoui to obtain pilot training for purposes of his role in attacking the American

homeland and that several of the 9/11 hijackers visited and considered for their pilot training. 80

       175.    In 1994, al Qaeda sent Ihab Mohammad Ali to Los Angles for further flight

training, again paid for and sponsored out of Sudan.81 When Ali returned to Sudan after

completing his training, bin Laden asked him to assassinate Egyptian President Hosni Mubarak

by crashing a plane into Mubarak’s aircraft midair. The plot became infeasible when the aircraft

Ali was to use for the attack was damaged during training, but the knowledge acquired by al

Qaeda in developing the plot directly enhanced its capacity to plan and carry out sophisticated

terrorist attacks using planes as weapons.82




80
   Testimony of Ihab Mohammad Ali, United States v. Khaled al Fawwaz, Case No. 1:98-cr-1023
(S.D.N.Y.), January 29, 2015, at pp. 637-639; 769-775.
81
   Id.
82
   Id.


                                                 55
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 56 of 93




        176.   At the same time, in 1993, al Qaeda sent L’Houssaine Kherchtou to Kenya to

train as a terrorist pilot to work with another al Qaeda would-be pilot Ihab Ali (a/k/a Nawawi),

who had already trained as a pilot in the United States.83

        177.   Simultaneously, Khalid Sheikh Mohammed (“KSM”), the mastermind of the

September 11th attacks, and his nephew Ramzi Yousef, were in the process of developing a plot

to bomb twelve U.S. commercial airplanes over the Pacific Ocean as they flew from Asia to the

United States, known as the “Bojinka” or “Manila Air” plot. The plot was disrupted by the

Philippine National Police in January 1995 when a chemical fire erupted in an apartment used by

Yousef and Abdul Hakim Ali Hashim Murad to plan for the attacks.

        178.   The cell that hatched the Bojinka plot, which included KSM and Yousef, was

associated with Abu Sayyef Group, an al Qaeda affiliate in the Philippines, and supported by al

Qaeda through the Philippine branch of the International Islamic Relief Organization (“IIRO”),

headed by bin Laden’s brother-in-law Mohammed Jamal Khalifa, who, in turn, were all

supported by al Qaeda from its base of operations in Sudan.

        179.   In relation to the Bojinka plot, KSM and Yousef conducted extensive evaluations

of civil aviation security protocol, to identify vulnerabilities that could be exploited for purposes

of terrorist attacks. The knowledge and expertise acquired in that context, using funding

provided by al Qaeda through the IIRO, were vital to the planning and development of the 9/11

plot.

        180.   KSM recognized that the organizational capacities and expertise al Qaeda had

acquired as a result of its partnership with Sudan were both unique and essential to the successful

planning and conduct of the sophisticated terrorist attack he was contemplating. According to


83
  Testimony of L’Houssaine Kherchtou, United States v. Khaled al Fawwaz, Case No. 1:98-cr-1023
(S.D.N.Y.), January 28, 2015, at pp. 386-387, 393-394.


                                                 56
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 57 of 93




the 9/11 Commission, “KSM knew that the successful staging of such an attack would require

personnel, money, and logistical support that only an extensive and well-funded organization like

al Qaeda could provide.”84

       181.    In 1995, Sudan, consistent with its objective of uniting terrorists and terrorist

organizations to attack the United States, hosted the first meeting between KSM and al Qaeda.

       182.    Knowing Sudan was a safehaven for terrorists, and knowing the al Qaeda

operated with impunity in Sudan due to Sudan’s official government support, KSM traveled to

Sudan where he met with Mohammed Atef, al Qaeda’s military chief.

       183.    While the specifics of their discussions are unknown, it is certain that the

discussion were productive, as Atef provided KSM with a means to contact him in the future for

further discussions.85

       184.    Prompted by his 1995 meeting with KSM, and because Sudan’s provision of a

safe haven allowed al Qaeda to operate with near impunity free from foreign intelligence

interference due to the counter-intelligence services provided by the Sudanese government, al

Qaeda’s shura council had the time and opportunity to study and plan for future operations. In

particular, Atef conducted a study of the aviation industry and the use of airplanes as a means of

terror and “concluded that traditional terrorist hijacking operations did not fit the needs of al

Qaeda, because such hijackings were used to negotiate the release of prisoners rather than to

inflict mass casualties. The study is said to have considered the feasibility of hijacking planes

and blowing them up in flight, paralleling [KSM’s] Bojinka concept.”86




84
   9/11 Commission Report at p. 149.
85
   Id. at pp. 148-149.
86
   Id. at p. 153.


                                                  57
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 58 of 93




           185.     In January 1996, KSM learned that the U.S. had indicted him for his role in

planning the 1993 World Trade Center bombing and he escaped to Afghanistan.

           186.    KSM had by then already established his bona fides with Atef during the 1995

meeting in Sudan, and Atef vouched for KSM and arranged a meeting between KSM and bin

Laden in Tora Bora, Afghanistan.87

           187.    At this meeting, KSM briefed bin Laden on the World Trade Center bombing, the

Bojinka plot and other terrorist activities. KSM also presented a proposal for an operation that

would involve training pilots who would crash planes into buildings in the United States. This

proposal would become the 9/11 operation.88

           188.    Al Qaeda’s capacity to plan, implement and carry out that operation was deeply

dependent on the resources, capabilities, expertise, and relationships acquired from and with the

assistance of the government of Sudan, and but for Sudan’s hand-in-glove partnership with al

Qaeda, it would have been impossible for al Qaeda to plan, prepare, and successfully carry out

those attacks.

           189.    To begin with, al Qaeda would never have existed as a meaningful organization,

absent the intervention of Sudan’s leadership to provide it with a base and deploy its state

resources to transform bin Laden’s vague concept into a functioning and skilled terrorist

organization. If bin Laden can be thought of as al Qaeda’s father, Sudan was its mother.

           190.    Further, the successful planning and conduct of the 9/11 plot was a sophisticated

undertaking, requiring implementation of counterintelligence measures to protect the plot from

discovery by the world’s most sophisticated intelligence services; implementation of

compartmentalization and similar operational techniques; collaborative relationships with other


87
     Id. at p. 148.
88
     Id. at pp. 148-149.


                                                   58
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 59 of 93




terrorists and terrorist states to support the preparations for the attacks; a global infrastructure to

move men and money; a pool of recruits large enough to identify qualified candidates to

participate in the operation; reliable streams of funding to support the operation; knowledge

concerning the security protocols and vulnerabilities of the civil aviation system, acquired

through years of plots and experience; a global communications system to coordinate the

operation and understanding of security protocols to evade communications intercepts by state

intelligence services; and a range of other capabilities not easily acquired or commonly

possessed by terrorist organizations.

        191.    Al Qaeda possessed all of these capacities when KSM first approach al Qaeda

with the operation precisely because the government of Sudan deployed its state resources to

provide them to al Qaeda, with the specific intent that they would be used to carry out attacks

against their shared enemy, the United States.

        192.    Indeed, and by way of example, al Qaeda relied on its collaborative relationship

with Iran, which existed only because Sudan brokered and forged that relationship, to facilitate

the travel of many of the 9/11 hijackers into and out of Afghanistan for training for the mission.

        193.    In sum, the following excerpts detail the impact Sudan’s state sponsored support

had on growth and development of al Qaeda:

       While based in Sudan from 1992-1996, al Qaeda was transformed from an only partially
        realized idea into an international organization ready to operate on its own. A major
        factor in this development was the education al Qaeda members received working with
        the NIF. The NIF, which seized power in 1989, welcomed al Qaeda and other extremist
        groups during the 1990s because these groups shared Khartoum’s (the capital of Sudan)
        interests in promoting pan-Islamic unity; toppling moderate Arab governments deemed
        hostile to Islamic movements; and, countering Western Influence in the Islamic World;

       Al Qaeda left Sudan with an independent ability to establish and operate training camps;

       While in Sudan, al Qaeda developed relations with every noteworthy Islamic extremist
        group;



                                                   59
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 60 of 93




        With the help of the NIF, al Qaeda solidified its formal structure; learned or enhanced
         key skills; and made the contacts necessary to become a self-sufficient international
         terrorist organization;

        Through meetings, training, and other activity, the NIF facilitated contacts in Sudan
         between al Qaeda members and nearly every noteworthy Islamic extremist group;

        Al Qaeda had established cooperative relationships by 1996 with at least 20 Sunni
         Islamic extremist groups in the Middle East, South Asia, Africa, and East Asia, as well as
         with elements of the Saudi opposition. This cooperation entailed generating funding,
         smuggling routes, training, and, in some cases, terrorist operations;

        Al Qaeda began running [terrorist] training camps at bin Laden’s farms and other
         facilities in Sudan;

        Al Qaeda had established cooperative relationships by 1996 with at least 20 Sunni
         Islamic extremist groups in the Middle East, South Asia, Africa, and East Asia. This
         operation entailed generating funding, smuggling routes, training, and, in some cases,
         terrorist operations; and

        Through meetings, training, and other activity, the NIF facilitated contacts in Sudan,
         some of which had been forged in Afghanistan, between al Qaeda members and nearly
         every noteworthy Islamic extremist group.89

         194.   A year later, the CIA noted:

        Osama bin Laden came to the attention of the CIA as an emerging terrorist threat during
         his stay in Sudan from 1991 to 1996;

        During his five-year residence in Sudan, Osama bin Laden combined business with jihad
         under the umbrella of al Qaeda;

        In association with powerful members of the ruling Sudanese National Islamic Front, he
         embarked on several business ventures that most likely multiplied his fortune;

        His workforce in Sudan included militant Afghan war veterans who were wanted by the
         authorities in their own countries because of their subversive or terrorist activities;

        In May 1993, al Qaeda financed the travel of more than 300 Afghan war veterans to
         Sudan after the Pakistani government launched a crackdown against foreign Islamic
         extremists based in Pakistan;

        By January 1994, al Qaeda had begun financing at least three terrorist training camps in
         northern Sudan. Among the trainers were Egyptian, Algerian, Tunisian, and Palestinian

89
 CIA Report, Al-Qaida in Sudan, 1992-1996: Old School Ties Lead Down Dangerous Paths,
March 10, 2003.


                                                 60
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 61 of 93




         extremists; and

        While in Sudan, OBL and al Qaeda financed Islamic extremists who opposed secular and
         moderate Islamic governments and who despised the West.90

XVIII. SUDAN CONTINUES TO PROVIDE AL QAEDA WITH A SAFE HAVEN AND
       MATERIAL SUPPORT AFTER BIN LADEN RELOCATES TO
       AFGHANINSTAN IN 1996

         195.   Sudan has sought to advance a false narrative that its collaboration with al Qaeda

concluded in 1996, when bin Laden personally left Sudan for Afghanistan. This is false.

         196.   By 1996, the United States had ratcheted up the pressure campaign on Sudan to

an intense level, as a result of the increasing awareness of Sudan’s terrorist activities and the

threat posed to U.S. national security by its relationship with bin Laden in particular. Under the

circumstances, Sudan and bin Laden realized that the very success of their terrorist experiment

made it no longer viable for Sudan to continue to provide bin Laden with personal safehaven and

protection in Sudan, and they agreed he would move to Afghanistan. However, their shared

dedication to work together to attack the United States remained unchanged.

         197.   In May of 1996, bin Laden relocated to the mountainous region of Afghanistan.

         198.   Notwithstanding his departure from Sudan, bin Laden and Turabi “continue[d] to

be politically and ideologically close.” Bin Laden viewed Turabi “as a mentor and an

ideological source of inspiration.”91

         199.   Having moved to a secure base in Afghanistan, on August 23, 1996, bin Laden

issued his second fatwa declaring war on the United States.




90
   CIA Report, The Rise of UBL and Al-Qa’ida and the Intelligence Community Response, March 19,
2004.
91
   CRS Report for Congress, Terrorism: Middle Eastern Groups and State Sponsors, 1998, August 27,
1998, at p. 32.


                                                  61
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 62 of 93




       200.    While bin Laden and some members of al Qaeda’s leadership had moved out of

Sudan, al Qaeda itself continued to maintain a robust presence in Sudan under the protection of

the Sudanese government, and Sudan’s support for al Qaeda’s financial and terrorist training

activities remained active and uninterrupted through and beyond September 11, 2001.

       201.    For example, according to the State Department’s 1999 Patterns of Global

Terrorism report, Sudan “continued to serve as a central hub for several international terrorist

groups, including Usama Bin Laden’s al-Qaida organization.”92

       202.    The State Department’s Patterns of Global Terrorism reports for calendar years

2000 and 2001 include a similar finding that al Qaeda and other terrorist organizations continued

to use Sudan as a “safehaven.” Those terrorist organizations included Egyptian Islamic Jihad,

Egyptian al Gama’a al Islamiyya, Palestine Islamic Jihad, and HAMAS.

       203.    Moreover, al Qaeda operatives from Sudan continued to support the terrorist cells

they opened in other parts of Africa while in Sudan. For example, beginning in 1993, al Qaeda

dispatched its operatives from Sudan to Kenya to begin setting up the logistical network

necessary to surveil, plan, and carry out the 1998 bombings of the U.S. Embassies in Kenya and

Tanzania. In 1997, funding in U.S. dollars for the bombing plot was transferred from Sudan to al

Qaeda operatives with the assistance of Sudanese authorities. Further, several of the principal

operatives in al Qaeda’s bombing plot travelled back and forth between Khartoum and Nairobi,

the site of one of the attacks. In the aftermath of the Embassy attacks, Sudan’s President Omar al

Bashir defended Osama bin Laden. “I met him and I know that he is a believer in God and a

believer in his cause.”




92
  U.S. Department of State, Patterns of Global Terrorism (1999) (reporting that “Sudan continued to
serve as a meeting place, safehaven, and training hub for members of Bin Ladin’s al-Qaida”).


                                                  62
        Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 63 of 93




       204.   As detailed in a State Department diplomatic cable dated June 20, 2000, Sudan’s

provision of safe haven and support to terrorist organizations continued even after the December

1999 shake-up of the Sudanese government wherein President Bashir consolidated power and

sidelined Turabi:

              Current Status of Sudan’s Support for Terrorism

              We have observed no significant changes in Sudan’s support for
              terrorism since the December 1999 political shakeup in which
              President Omar Al-Bashir consolidated power and sidelined
              National Islamic Front (NIF) leader Hassan Al-Turabi. Terrorists
              from a variety of Islamic extremist groups – such as Usama Bin
              Ladin’s organization, Egyptian Islamic Jihad (EIJ), and Hamas –
              continue to use Sudan for safehaven, training, and, in some cases,
              as a platform to plan operations.

              Usama Bin Ladin

              Sudan’s change in government appears to have had little effect on
              Bin Ladin operatives, who continue to operate freely from
              Khartoum. Several Bin Ladin businesses – including Atyaf
              Investments and the Khartoum Tannery – are run by Al-Qa’ida
              lieutenants and still operate in Sudan, although they are trying to
              keep a low profile.

              – Sudan maintains a financial stake in some of these companies
              and has tried to obscure Bin Ladin’s commercial ties by changing
              the name of at least one of his companies.

              Egyptian Groups

              The EIJ and Al-Gama’at Al-Islamiyya also receive safehaven and
              support in Sudan. More than 20 EIJ and Gama’at members
              affiliated with Bin Ladin are operating in Sudan and meet on a
              regular basis to discuss common issues of concern.

              – Senior Gama’at leader Rifa’i Taha Musa – who is alleged with
              Bin Ladin and last October called for an increase in anti-US
              attacks – traveled to Sudan in April to rally local Gama’at support
              for his plan to return the group to violent operations.

              Palestinian Groups

              Several Palestinian extremist groups – such as Hamas, the
              Palestine Islamic Jihad (PIJ) and the Abu Nidal Organization


                                               63
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 64 of 93




                  (ANO) – maintain a presence in Sudan and continue to conduct a
                  wide range of activities, including fundraising, recruitment,
                  ideological and paramilitary training, and other logistical support
                  activities.

                  – Hamas – which has a few hundred supporters among the local
                  Palestinian population – has an official representative in
                  Khartoum, operates at least one small front company, and is
                  associated with several NGOS there.

                  – Bashir has taken some steps – such as signing international
                  conventions to combat terrorism – if only to attract more western
                  European and moderate Arab businessmen and to gauge the
                  residual strength of Turabi’s supporters. But he nonetheless has
                  not taken action consistent with those conventions.93

          205.    Several months later, the U.S.S. Cole was bombed by al Qaeda in the port of

Sanaa, Yemen in October 2000.

          206.    On July 25, 2007, the U.S. District Court in the Eastern District of Virginia held

that Sudan was liable for the injuries suffered by plaintiffs in the U.S.S. Cole bombing.

          207.    In particular, the Court concluded that a nascent al Qaeda transformed into a

functioning and sophisticated terrorist organization, capable of carrying out large-scale, global

attacks, as a direct result of the support and resources provided by the Sudanese government:

                  Based on the expert testimony and documentary evidence, the
                  Court FINDS as a fact that Sudan, beginning in the early 1990s
                  and continuing at least until 2000, actively provided Al Qaeda with
                  the support, guidance, Sudanese diplomatic passports and
                  resources that allowed it to transform into a sophisticated,
                  worldwide terrorist network, and that such support was critical to
                  Al Qaeda developing the expertise, networks, military training,
                  munitions, and financial resources necessary to plan and carry out
                  the attack that killed the seventeen American sailors on the U.S.S.
                  Cole. Each of the expert witnesses testified that the strike against
                  the Cole would likely not have occurred without Sudan’s support
                  and assistance to Al Qaeda in the form of safe haven, military
                  training, diplomatic passports, business partnerships, and lax



93
     U.S. Department of State Diplomatic Cable, Sudanese Involvement in Terrorism, June 20, 2000.


                                                    64
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 65 of 93




                  banking and accounting systems that facilitated money
                  laundering.”94

          208.    The Court further found that the explosives used in the attack on the U.S.S. Cole

originated in Sudan:

                  [T]he Court FINDS as a fact that, that the explosives used in the
                  Cole attack were sent by Al Qaeda operatives in Sudan. This
                  finding is corroborated by the testimony of one of Bin Laden’s
                  lieutenants in Sudan, Jamal Al-Fadl, who testified in criminal
                  proceedings against Bin Laden arising out of the 1998 embassy
                  bombings. (Ex. 32, United States v. Bin Laden, Case No.
                  198CR1023, Trial Tr. Feb. 6, 2001). Mr. Al-Fadl stated in sworn
                  testimony in a trial before the United States District Court for the
                  Southern District of New York that he worked under Bin Laden in
                  Sudan; that he stored four crates of weapons and explosives at a
                  farm in Sudan owned by Bin Laden; and that he shipped the four
                  crates in an Al Qaeda-owned boat from a facility owned by the
                  Sudanese military in Port Sudan to Yemen, where they were to be
                  used to “fight the Communists.”

                                                    ***

                  The diplomatic passports and pouches utilized by Al Qaeda in
                  furtherance of its terrorist activities were furnished by agents or
                  officials of the Government of Sudan acting within the scope of
                  their office, employment, or agency. Based on this testimony and
                  the evidence supporting it, the Court FINDS as a fact by
                  substantial evidence that Sudan’s material support to Al Qaeda led
                  to the murders of the seventeen American servicemen and women
                  on October 12, 2000, in the territorial waters of Yemen.” 95

          209.    Finally, the Court held the following:

                  Sudanese Government officials, employees, or agents acting within
                  the scope of their office provided various forms of “material
                  support” as defined in 18 U.S.C. § 2339A(b), including lodging,
                  safe houses, financial services, false documentation, and
                  transportation, to Al-Qaeda, whose operatives planned and carried
                  out the Cole bombing. See 18 U.S.C. § 2339A(b)(1) (defining
                  “material support or resources”).[10] The deliberate murder of the
                  seventeen American sailors qualifies as an “extrajudicial
                  killing.”[11] Jurisdictional causation under 28 U.S.C. § 1605(a)(7)

94
     Rux v. Republic of Sudan, 495 F. Supp. 2d, 541, 553 (E.D. Va. 2007).
95
     Id. at 553-554.


                                                     65
            Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 66 of 93




                   is satisfied, as the evidence establishes a “reasonable connection
                   between [Sudan’s] provision of material support to [Al Qaeda] and
                   the damage arising out of [the] terrorist attack” against the Cole.
                   Rux, 461 F.3d at 473. Since 1993, the U.S. Department of State
                   has designated Sudan as a state sponsor of terrorism in accordance
                   with § 6(j) of the Export Administration Act, 50 U.S.C. § 2405(j).
                   58 Fed.Reg. 52523-01 (Oct. 8, 1993).96




96
     Id. at 554-555.


                                                   66
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 67 of 93




                                             COUNT I

                 CLAIMS UNDER SECTION 1605A(c) OF THE FOREIGN
                  SOVEREIGN IMMUNITIES ACT, 28 U.S.C. § 1605A(c)
                           ON BEHALF OF ALL PLAINTIFFS

       210.    Plaintiffs incorporate herein by reference the averments contained in the

preceding paragraphs as though fully set forth herein at length.

       211.    At all relevant times, defendant Sudan was and remains a foreign state designated

as a state sponsor of terrorism as required by 28 U.S.C. § 1605A(a)(2)(A)(i) to maintain an

action under § 1605A of the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. §

1605A(a)(2)(A)(i).

       212.    Section 1605A applies to this Related Action of the Plaintiffs herein pursuant to

Pub.L. 110-181, Div. A, Title X, § 1083(c), Jan. 28, 2008, 122 Stat. 342, which provides that:

       (1) In general.--The amendments made by this section [enacting this section and
       amending 28 U.S.C.A. §§1605, 1607, 1610, and 42 U.S.C.A. § 10603c] shall apply to
       any claim arising under section 1605A of title 28, United States Code [this section].

                                                ***

       (3) Related actions.--If an action arising out of an act or incident has been timely
       commenced under section 1605(a)(7) of title 28, United States Code, or section 589 of
       the Foreign Operations, Export Financing, and Related Programs Appropriations Act,
       1997 (as contained in section 101(c) of division A of Public Law 104-208), any other
       action arising out of the same act or incident may be brought under section 1605A of title
       28, United States Code [this section], if the action is commenced not later than the latter
       of 60 days after--

               (A) the date of the entry of judgment in the original action; or

               (B) the date of the enactment of this Act [Jan. 28, 2008].

       213.    As a result of the conduct of defendant Sudan and its agencies, instrumentalities,

officials, employees and agents that violated the federal laws cited above, all Plaintiffs suffered

damages as fully set forth in the paragraphs herein which are incorporated here by reference.




                                                 67
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 68 of 93




       214.    The death victims were seriously and severely injured, shocked, bruised and

wounded and suffered great physical, mental and emotional pain and injury and they were

otherwise killed. The estates of those killed are entitled to recover damages from defendant

Sudan for their personal injuries and deaths sustained in and as a result of the September 11,

2001 terrorist attacks.

       215.    Decedents killed in the September 11, 2001 terrorist attack are survived by family

members entitled to recover damages from defendant Sudan for wrongful death. These family

members are among the Plaintiffs who are entitled to damages deemed as a fair and just

compensation for the injuries resulting from the deaths of the Decedents.

       216.    The injuries and damages suffered by the Plaintiffs by virtue of personal injury

and wrongful death, and the consequences resulting there from, were proximately caused by the

intentional and reckless acts, omissions, and other tortious conduct of defendant Sudan as

described herein.

       217.    As a direct and proximate result of the deaths of the Decedents, their heirs have

been deprived of future aid, assistance, services, comfort, and financial support.

       218.    As a direct and proximate result of the defendant Sudan’s cowardly, barbaric, and

outrageous acts of murder, the heirs of the Decedents will forever grieve their deaths.

       219.    As a further result of intentional and reckless acts, omissions, and other tortious

conduct of defendant Sudan, the Plaintiffs have been caused to expend various sums to

administer the estates of Decedents and have incurred other expenses for which they are entitled

to recover amounts of money.

       220.    As a result of the defendant’s murderous conduct, Plaintiffs suffered damages

including pain and suffering, trauma, emotional distress, loss of life and life’s pleasures, loss of




                                                  68
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 69 of 93




earnings and earning capacity, loss of accretion to their estates and other items of damages as

fully set forth in the paragraphs above which are incorporated herein by reference.

       221.    Plaintiffs also bring this action for damages suffered by the Decedents and caused

by the defendant’s conduct. As a result of the intentional and negligent acts of defendant Sudan

as described above, the Decedents endured pain, suffering, and trauma; were placed in

apprehension of harmful and offensive bodily contact (assault), suffered offensive and harmful

bodily contact (battery), suffered extreme fear, anxiety, emotional and psychological distress

(intentional/negligent infliction of emotional distress), and were mentally and physically harmed,

trapped, and falsely imprisoned (false imprisonment) prior to their ultimate deaths.

       222.    The actions of defendant Sudan, its agencies, instrumentalities, officials,

employees and agents, acting in concert to carry out their unlawful objectives, were malicious,

outrageous and in willful, wanton, and reckless disregard of the rights of all the Plaintiffs. The

defendant intended to carry out actions that would end the lives of the Decedents.

       223.    As a result of their intentional, malicious, outrageous, willful and wanton conduct,

all defendants are jointly and severally liable to all Plaintiffs for punitive damages.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                             COUNT II

        AIDING AND ABETTING AND CONSPIRING WITH AL QAEDA TO
      COMMIT THE SEPTEMBER 11th ATTACKS UPON THE UNITED STATES


                                                  69
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 70 of 93




                       IN VIOLATION OF 18 U.S.C. § 2333(d) (JASTA)

                              ON BEHALF OF ALL PLAINTIFFS

         224.   Plaintiffs incorporate all previous allegations by reference.

         225.   As set forth above, defendant Sudan knowingly provided material support,

resources, and substantial assistance to, and conspired with, al Qaeda over many years, with an

awareness and intent to further al Qaeda’s campaign to carry out terrorist attacks against the

United States and its citizens on September 11, 2001.

         226.   As set forth above, plaintiffs’ claims against defendant Sudan relating to its

tortious acts in support of al Qaeda fall within the exception to foreign sovereign immunity set

forth at 28 U.S.C. § 1605B, and plaintiffs are thus authorized to assert causes of action against

Sudan pursuant to the Anti-Terrorism Act, 18 U.S.C. § 2331 et seq.

         227.   Through the tortious acts in support of al Qaeda described above, defendant

Sudan aided and abetted, and conspired with, al Qaeda to carry out acts of international terrorism

against the United States and its citizens on September 11, 2001, in violation of 18 U.S.C. §

2333(d).

         228.   At the time of the September 11th attacks, al Qaeda was a designated foreign

terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. §

1189).

         229.   As described herein, defendant Sudan knowingly provided substantial assistance

to al Qaeda, for the express purpose of enabling al Qaeda to carry out terrorist attacks against the

United States and its citizens. The September 11th attacks were a foreseeable, and indeed

intended, result of defendant Sudan’s knowing provision of substantial assistance to al Qaeda.

         230.   As described herein, defendant Sudan and al Qaeda agreed to work in concert

with one another to carry out terrorist attacks against the United States and its citizens. Sudan


                                                  70
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 71 of 93




continuously provided material support and assistance to al Qaeda pursuant to that agreement,

from al Qaeda’s inception until after the September 11th attacks. Within the framework of that

agreement, Defendant Sudan conspired with other parties, including the Republic of Iran, to

provide material support and assistance to al Qaeda.

        231.    The funding and other material support defendant Sudan provided to al Qaeda and

arranged for other parties to provide to al Qaeda, as described above, enabled al Qaeda to acquire

the global strike capabilities employed on September 11, 2001, and was essential to al Qaeda’s

ability to carry out the attacks.

        232.    During the decade preceding the September 11th attacks, al Qaeda repeatedly

made clear, through both declarations and actions, its intent to use funds and resources provided

to it to conduct large scale terrorist attacks in order to kill innocent civilians, destroy property on

a mass scale, and cause catastrophic economic harm.

        233.    The September 11th attacks were a direct and foreseeable result of the material

support and sponsorship of al Qaeda by defendant Sudan.

        234.    Plaintiffs suffered injuries to their persons by reason of the September 11th

attacks and defendant’s tortious acts in support of al Qaeda.

        WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with treble damages, punitive damages,

plus pre- and post-judgment interest, costs, attorney’s fees, and such other monetary and

equitable relief as this Honorable Court deems appropriate under the circumstances and to

prevent Sudan from ever again committing such heinous acts.


                                             COUNT III



                                                  71
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 72 of 93




        AIDING AND ABETTING AND CONSPIRING WITH AL QAEDA TO
      COMMIT THE SEPTEMBER 11th ATTACKS UPON THE UNITED STATES
                    IN VIOLATION OF 18 U.S.C. § 2333(a)

                             ON BEHALF OF ALL PLAINTIFFS

       235.    Plaintiffs incorporate all previous allegations by reference.

       236.    As enacted in 1992, the express civil cause of action established under 18 U.S.C.

§ 2333(a) authorized claims for aiding and abetting and conspiring to commit an act of

international terrorism.

       237.    Through the tortious acts in support of al Qaeda described above, defendant

Sudan aided and abetted, and conspired with, al Qaeda to carry out acts of international terrorism

against the United States and its citizens on September 11, 2001, in violation of 18 U.S.C. §

2333(a).

       238.    The relentless campaign by al Qaeda and its material supporters to carry out

terrorist attacks against the United States and its citizens, which culminated in the September

11th attacks, involved continuous acts of violence and acts dangerous to human life, that violate

the criminal laws of the United States, including the prohibitions set forth in 18 U.S.C. § 2332.

See 18 U.S.C. § 2332b(a) (prohibiting conduct transcending national boundaries: killing or

attempting to kill persons within the United States; causing serious bodily injury or attempting to

cause serious bodily injury to persons within the United States; destroying or damaging any

structure, conveyance, or other real or personal property within the United States; or attempting

or conspiring to destroy any or damage any structure conveyance, or other real or personal

property within the United States).

       239.    Plaintiffs suffered injuries to their persons, property or businesses by reason of

acts committed by al Qaeda that involved the murder and attempted murder of persons within the

United States, and the mass destruction of real and personal property within the United States, in


                                                 72
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 73 of 93




violation of the criminal laws of the United States, including the prohibitions set forth in 18

U.S.C. § 2332.

       240.      Through the tortious acts in support of al Qaeda described above, defendant

Sudan aided and abetted, and conspired with, al Qaeda to carry out acts of international terrorism

against the United States and its citizens on September 11, 2001, in violation of 18 U.S.C. §§

2332(a), 2332(b), 2332(c), and 2333.

       241.      Defendant Sudan knew at all times that it was providing material support for al

Qaeda’s campaign to carry out acts of international terrorism against the United States and its

citizens, and was both aware and intended that the resources it provided would substantially

assist al Qaeda in that objective.

       242.      Defendant Sudan also agreed to combine and conspire with al Qaeda and other

persons to act unlawfully, in the manners set forth in this complaint, and committed overt acts in

furtherance of the conspiracy. At all relevant times, defendant Sudan knew of the conspiracy and

of the roles of the al Qaeda elements it was supporting in furtherance of the conspiracy.

       243.      By aiding and abetting violations of 18 U.S.C. § 2332 that have caused injuries to

plaintiffs, defendant Sudan is jointly and severally liable pursuant to 18 U.S.C. § 2333 for any

and all damages that plaintiffs have sustained as a result of such injuries.

       244.      By conspiring to act with al Qaeda and other components of that terrorist

organization’s financial, logistical, and operational infrastructures, in furtherance of their

campaign to conduct terrorist attacks against the United States and its citizens, in violation of 18

U.S.C. § 2332, defendant Sudan is jointly and severally liable pursuant to 18 U.S.C. § 2333 for

any and all damages that plaintiffs have sustained by reason of the September 11th attacks.




                                                  73
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 74 of 93




       245.      The September 11th attacks were a direct and foreseeable result of the material

support and sponsorship of al Qaeda by defendant Sudan.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with treble damages, punitive damages,

plus pre- and post-judgment interest, costs, attorney’s fees, and such other monetary and

equitable relief as this Honorable Court deems appropriate under the circumstances and to

prevent Sudan from ever again committing such heinous acts.


                                             COUNT IV

                 COMMITTING ACTS OF INTERNATIONAL TERRORISM
                         IN VIOLATION OF 18 U.S.C. § 2333

                               ON BEHALF OF ALL PLAINTIFFS

       246.      Plaintiffs incorporate all previous allegations by reference.

       247.      The actions of defendant Sudan in providing funding and other forms of material

support to al Qaeda and its agents would constitute “a criminal violation if committed within the

jurisdiction of the United States or of any State” and “appear to be intended to intimidate or

coerce a civilian population ... to influence the policy of a government by intimidation or

coercion or to affect the conduct of a government by mass destruction” within the meaning of 18

U.S.C. § 2331.

       248.      The actions of defendant Sudan in providing funding and other forms of material

support to al Qaeda and its agents, and in providing substantial assistance to al Qaeda and its

agents in planning, coordinating and carrying out the September 11th attacks in violation of 18

U.S.C. § 2333, caused injuries to the persons, businesses, or property of plaintiffs.




                                                   74
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 75 of 93




         249.    By participating in the commission of violations of 18 U.S.C. § 2339A and 18

U.S.C. § 2339B that have caused plaintiffs to be injured in their persons, businesses, or property,

defendant Sudan has engaged in acts of international terrorism and is jointly and severally liable

pursuant to 18 U.S.C. § 2333 for any and all damages that plaintiffs have sustained as a result of

such injuries.

         250.    By virtue of its willful violations of 18 U.S.C. § 2339C, which proximately

caused the injuries suffered by plaintiffs, defendant Sudan committed acts of international

terrorism and is jointly and severally liable pursuant to 18 U.S.C. § 2333 for any and all damages

that plaintiffs have sustained as a result of such injuries.

         251.    The actions of defendant Sudan in providing funding and other forms of material

support to al Qaeda and its agents were dangerous to human life, by their nature and as

evidenced by their consequences.

         252.    The actions of defendant Sudan in providing funding and other forms of material

support to al Qaeda and its agents either occurred outside the territorial jurisdiction of the United

States or transcended national boundaries in terms of the means by which they were

accomplished.

         253.    Accordingly, the actions of defendant Sudan in providing funding and other forms

of material support to al Qaeda and its agents constitute acts of international terrorism as defined

by 18 U.S.C. §§ 2331 and 2333 and through incorporation of 18 U.S.C. §§ 2339A, 2339B, and

2339C.

         254.    As set forth above, but for the assistance provided by defendant Sudan, al Qaeda

could not have successfully planned, coordinated, and carried out the September 11th attacks,




                                                   75
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 76 of 93




which were a foreseeable and intended result of Sudan’s material support and sponsorship of al

Qaeda.

         255.   For the reasons set forth above, defendant Sudan is jointly and severally liable

pursuant to 18 U.S.C. § 2333 for any and all damages that plaintiffs have suffered to their

persons, businesses or property as a result of the September 11th attacks.

         WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with treble damages, punitive damages,

plus pre- and post-judgment interest, costs, attorney’s fees, and such other monetary and

equitable relief as this Honorable Court deems appropriate under the circumstances and to

prevent Sudan from ever again committing such heinous acts.


                                             COUNT V

                                      WRONGFUL DEATH

    ON BEHALF OF ALL PLAINTIFFS BRINGING WRONGFUL DEATH CLAIMS

         256.   Plaintiffs incorporate all previous allegations by reference.

         257.   Plaintiffs herein bring this action for the wrongful death proximately caused by

defendant Sudan engaging in, materially supporting or sponsoring, financing, aiding and

abetting, scheming and/or otherwise conspiring to commit or cause to occur acts of murder and

wrongful death, specifically, the mass murder committed by the terrorist attacks acts of

September 11, 2001.

         258.   Surviving family members or estates of those wrongfully killed and their

assignees are entitled to recover damages from defendant Sudan for these illegal and wrongful

deaths. The family members or estates are entitled to recover full damages incurred, as fair and



                                                  76
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 77 of 93




just compensation for the injuries resulting from these wrongful deaths. Those responsible for

these deaths must be held accountable for the losses incurred.

        259.    The injuries and damages suffered by plaintiffs were proximately caused by the

intentional, malicious, reckless, criminal, violent, grossly negligent or negligent acts of defendant

Sudan as described herein.

        260.    As a direct and proximate result of the wrongful deaths of the decedents, their

heirs and families have suffered financially and been deprived of all future aid, income,

assistance, services, comfort, companionship, affection and financial support of their loved ones.

        261.    As a direct and proximate result of defendant Sudan’s acts of international

terrorism, torture, conspiracy, and racketeering resulting in the wrongful death of decedents, the

heirs and families of those murdered suffer and will continue to suffer permanent, physical and

emotional distress, severe trauma, and lasting physical, emotional, and psychological injuries.

        262.    As a further result of intentional, willful, wanton, malicious, reckless, criminal,

negligent, wrongful, illegal and tortious acts and conduct of defendant Sudan, plaintiffs have

incurred actual damages including but not limited to ongoing medical expenses related to

psychological trauma, physical injuries, and other expenses and losses for which they are entitled

to full and fair recovery.

        WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.




                                                  77
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 78 of 93




                                              COUNT VI

                                          NEGLIGENCE

                              ON BEHALF OF ALL PLAINTIFFS

       263.    Plaintiffs incorporate herein by reference the allegations contained in all

preceding paragraphs.

       264.    Defendant Sudan was under a general duty not to injure, murder, or cause to be

injured or murdered, not to commit, sponsor, or otherwise materially support criminal or tortious

acts, endanger lives, foster terror and/or engage in activity that would foreseeably lead to the

personal injury and/or death of Plaintiffs.

       265.    Defendant Sudan’s actions as described in the preceding paragraphs, incorporated

herein, breached the duty owed to Plaintiffs.

       266.    Defendant Sudan’s breach of its duty was a proximate cause of the deaths and

injuries at issue and the continuing trauma, loss, and personal injuries inflicted on Plaintiffs.

       267.    Defendants’ actions were negligent and/or grossly negligent.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.

                                              COUNT VII

                                              SURVIVAL

    ON BEHALF OF ALL PLAINTIFFS BRINGING WRONGFUL DEATH CLAIMS

       268.    Plaintiffs incorporate all previous allegations by reference.


                                                  78
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 79 of 93




          269.   As a result of the intentional, malicious, reckless, conspiratorial, criminal,

unprivileged, nonconsensual, grossly negligent and negligent acts of defendant Sudan as

described herein, those killed on September 11, 2001, were placed in a severe, often prolonged,

extreme, traumatic, apprehension of harmful, offensive unwarranted bodily contact, injury and

assault. Those murdered suffered intensely severe and offensive harmful bodily contact, personal

injury and battery; including but not limited to extreme fear, terror, anxiety, emotional and

psychological distress, knowledge of pending death and physical and emotional trauma, and

intentionally inflicted physical pain. Decedents were mentally, physically and emotionally

damaged, harmed, trapped, and falsely imprisoned prior to their personal physical injury and

deaths.

          270.   As a result of defendant Sudan’s criminal and tortious conduct, those killed

suffered damages, including pain and suffering, severe trauma, fear, anxiety, permanent physical

and emotional distress, ultimate loss of life and life’s pleasures, companionship and consortium,

loss of family, career, earnings and earning capacity, loss of accretion to their estates, and other

immeasurable items of damages to be shown at trial. Plaintiffs herein seek and are entitled to

survival damages for those tortured and killed on September 11, 2001.

          WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                             COUNT VIII



                                                   79
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 80 of 93




                                    ASSAULT AND BATTERY

                        ON BEHALF OF ALL PLAINTIFFS BRINGING
                              WRONGFL DEATH CLAIMS

          271.   Plaintiffs incorporate all previous allegations by reference.

          272.   As a result of the intentional, malicious, reckless, conspiratorial, criminal,

unprivileged, nonconsensual, grossly negligent and negligent acts of defendant Sudan as

described herein, which culminated in the September 11th attacks, plaintiff decedents were

placed in apprehension of harmful and/or offensive bodily contact, and suffered harmful,

offensive bodily contact, from which they ultimately died or suffered serious permanent personal

injury.

          273.   By reason of all of the foregoing, plaintiffs were killed, seriously and severely

injured, shocked, bruised and wounded and suffered great physical, mental, and emotional pain

and injury, and they were rendered sick, sore, lame and disabled, and were otherwise injured or

killed, and/or were confined to a hospital, and/or to bed and home for a period of time by reason

thereof, and/or required and received medical care and treatment, and/or incurred medical

expenses and will continue to incur future expenses therefor, and were prevented from attending

to the duties of their employment and prevented from pursuing the furthering their careers and

lost salary and earnings and will lose future salary and earnings thereby.

          WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.



                                                   80
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 81 of 93




                                            COUNT IX

                                          CONSPIRACY

                              ON BEHALF OF ALL PLAINTIFFS

        274.    Plaintiffs incorporate all previous allegations by reference.

        275.    As set forth above, defendant Sudan, unlawfully, willfully and knowingly

combined, conspired, confederated, aided and abetted, tacitly and/or expressly agreed to

participate, cooperate and engage in unlawful and tortious acts pursuant to a common course of

conduct, namely the promotion and sponsoring of international terrorism, resulting in the death

and injury of plaintiffs.

        276.    As set forth above, defendant Sudan conspired with; encouraged; and furthered

and agreed to provide material support, funding, sponsorship, aiding and abetting and/or other

material resources to al Qaeda, Osama bin Laden, and the hijackers in furtherance of this

conspiracy.

        277.    As set forth above, defendant Sudan engaged in commonly motivated, organized,

concerted and conspiratorial acts, efforts, transactions, material support, and activities designed,

intended, and foreseeably to cause acts of international terrorism including the terrorist attack on

the United States, its citizens and society on September 11, 2001. Co-conspirators herein

continue in their quest to attack the United States, resulting in the harm to plaintiffs, which was

done pursuant to and furtherance of this concert of action, agreement, enterprise, civil and

criminal conspiracy and common scheme.

        278.    Defendant Sudan’s concert of action, scheme, enterprise and conspiracy to

support and promote Osama bin Laden, al Qaeda, the hijackers and international terrorism was a

proximate cause of the September 11, 2001, terrorist attacks that killed and injured plaintiffs.




                                                  81
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 82 of 93




        279.    As a result of defendant Sudan’s concert of action and conspiracy to further

international terrorism, plaintiffs have suffered damages as will be shown at trial.

        WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                               COUNT X

                                     AIDING AND ABETTING

                                 ON BEHALF OF ALL PLAINTIFFS

        280.    Plaintiffs incorporate all previous allegations by reference.

        281.    As set forth above, defendant Sudan knowingly and substantially assisted in the

sponsorship of Osama bin Laden, al Qaeda, international terrorism and the September 11, 2001

terrorist attacks that killed and injured plaintiffs.

        282.    At the time of such aiding and abetting, defendant Sudan knew or should have

known that its role was part of an overall and ongoing illegal, criminal, and/or tortious activity.

        283.    As set forth above, defendant Sudan aided and abetted in concerted efforts,

transactions, acts and activities designed to cause the attacks of September 11, 2001, on the

United States, its citizens, foreign citizens, its liberties and freedoms.

        284.    Defendant Sudan’s aiding and abetting of international terrorism through material

sponsorship of al Qaeda was a proximate cause of the September 11, 2001 terrorist attacks that

killed and injured plaintiffs.



                                                    82
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 83 of 93




       285.    As a direct and proximate result of defendant Sudan’s aiding and abetting

activities, plaintiffs have suffered damages as set forth herein.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                            COUNT XI

        NEGLIGENT AND/OR INTENTIONAL INFLICTION OF EMOTIONAL
           DISTRESS ON BEHALF OF ALL INDIVIDUAL PLAINTIFFS

                              ON BEHALF OF ALL PLAINTIFFS


       286.    Plaintiffs incorporate all previous allegations by reference.

       287.    Defendant Sudan intended or knew or should have known, that its conduct and

actions would lead to the killing of or injury to innocent persons and resulting severe emotional

distress, leaving the victims and their family members with severe and permanent physical,

psychological and emotional injuries.

       288.    Defendant Sudan intended, knew or should have known that the September 11,

2001, suicide hijackings and intended mass murder would kill, maim, and/or permanently injure

innocent people, leaving devastated family members to grieve for their losses with ongoing

physical, psychological, and emotional injuries and ongoing posttraumatic stress disorder on a

horrific and massive scale.




                                                  83
          Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 84 of 93




        289.   The actions of defendant Sudan were unconscionable, extreme, outrageous,

intentional, malicious, willful, unconscionable, reckless, and/or negligent, and were done with an

intentional, malicious, willful, grossly negligent, and/or negligent disregard for the rights and

lives of those murdered, those injured, and the surviving loved ones.

        290.   As a direct and proximate cause of defendant Sudan’s negligent, grossly

negligent, willful, malicious and/or intentional misconduct and reckless disregard for human life,

plaintiffs have suffered and will forever continue to suffer severe, debilitating, permanent

emotional, physical, and psychiatric disorders; ongoing emotional distress and anxiety; physical

and mental distress, and significant mental injury and impairment causing ongoing and long-term

expenses for medical treatment, services, and counselling and long-term care, particularly for all

minor plaintiffs.

        291.   The acts and conduct of defendant Sudan were undertaken in an intentional,

grossly negligent and/or negligent manner intended to or reasonably foreseeable to result in the

killing and injuring of innocent people. These criminal and tortious acts culminated in the

murder and maiming of innocent people on September 11, 2001, and beyond, causing

continuing, permanent emotional, mental and physical suffering to the families and heirs of the

decedents.

        292.   Defendant Sudan, by engaging in this intentional, unlawful, grossly negligent,

and/or negligent conduct negligently and/or intentionally inflicted emotional distress upon the

plaintiffs.

        WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and




                                                 84
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 85 of 93




post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                              COUNT XII

       LIABILITY PURSUANT TO RESTATEMENT (SECOND) OF TORTS § 317
                AND RESTATEMENT (THIRD) OF AGENCY § 7.05:
                   SUPERVISING EMPLOYEES AND AGENTS

                                ON BEHALF OF ALL PLAINTIFFS

        293.      Plaintiffs incorporate all previous allegations by reference.

        294.      Defendant Sudan was reckless in their supervision of their agents or employees,

including Hassan al Turabi, Omar al Bashir, Abdul Baset Hamza, Abdel al Mobruk, and others,

in that defendant Sudan knew of these employees’ and agents’ propensity for the conduct that

caused injury to plaintiffs prior to the injuries’ occurrence, and defendant Sudan failed to

exercise due care in supervising their employees and agents.

        295.      The ability of the above-referenced agents or employees to provide wide-ranging

material support to al Qaeda, Osama bin Laden, and the September 11th hijackers, referenced

above, and the resulting injuries to plaintiffs, were caused by reason of the reckless supervision

by defendant Sudan of its agents or employees.

        296.      Due to the reckless supervision on the part of defendant Sudan, plaintiffs

sustained injuries.

        297.      The injuries sustained by plaintiffs, as a result of the recklessness of defendant

Sudan, were foreseeable and defendant Sudan knew or should have known of the risk of injury to

the plaintiffs.




                                                    85
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 86 of 93




       298.    The torts committed by the above-referenced employees and agents of defendant

Sudan were committed, among other places, on the premises of defendant Sudan or with the

chattels of defendant Sudan, as these employees and agents provided wide-ranging material

support to al Qaeda and the September 11th hijackers from, among other places, facilities owned

and operated by defendant Sudan using its money and resources.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                           COUNT XIII

       LIABILITY PURSUANT TO RESTATEMENT (SECOND) OF TORTS § 317
                AND RESTATEMENT (THIRD) OF AGENCY § 7.05:
        HIRING, SELECTING, AND RETAINING EMPLOYEES AND AGENTS

                              ON BEHALF OF ALL PLAINTIFFS

       299.    Plaintiffs incorporate all previous allegations by reference.

       300.    Defendant Sudan were reckless in hiring, selecting, and retaining as and for its

employees and agents individuals, including Hassan al Turabi, Omar al Bashir, Abdul Baset

Hamza, Abdel al-Mobruk, and others, in that defendant Sudan knew of these employees’ and

agents’ propensity for the conduct that caused injury to plaintiffs prior to the injuries’

occurrence.




                                                  86
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 87 of 93




        301.      Defendant Sudan hired, selected, and retained the above-referenced agents and

employees and placed them in a situation where they could create an unreasonable risk of harm

to others.

        302.      The ability of the above-referenced agents and employees to provide wide-

ranging material support to al Qaeda and the September 11th hijackers, referenced above, and the

resulting injuries to plaintiffs, were caused by reason of the reckless hiring, selecting, and/or

retention by defendant Sudan.

        303.      The injuries sustained by plaintiffs, as a result of the recklessness of defendant

Sudan, were foreseeable and defendant Sudan knew or should have known of the risk of injury to

the plaintiffs.

        304.      The torts committed by the above-referenced employees and agents of defendant

Sudan were committed, among other places, on the premises of defendant Sudan or with the

chattels of defendant Sudan, as these employees and agents provided wide-ranging material

support to al Qaeda and the September 11th hijackers from, among other places, facilities owned

and operated by defendant Sudan using its money and resources.

        WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                             COUNT XIV

                               18 U.S.C. § 1962(a)-(d) – CIVIL RICO



                                                    87
           Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 88 of 93




                              ON BEHALF OF ALL PLAINTIFFS

         305.   Plaintiffs incorporate all previous allegations by reference.

         306.   Defendant Sudan constitutes a “person” as such term is used in 18 U.S.C. §

1961(3).

         307.   Defendant Sudan, as a principal, agent, and coconspirator, performed

“racketeering activity” as defined in 18 U.S.C. § 1961(1) by knowingly providing material

support to Osama bin Laden and al Qaeda prior to the September 11th attacks, as described

above.

         308.   Defendant Sudan, including the agents, officials, officers, and employees of

defendant Sudan whose attributable conduct in support of al Qaeda is discussed above, and

Osama bin Laden and al Qaeda, were associated in fact with a common purpose of spreading

extremist Wahhabi doctrine and rule, including through acts of jihad, and constituted an

“enterprise” as that term is defined in 18 U.S.C. § 1961(4), which enterprise was engaged in, and

the activities of which affected, interstate and foreign commerce (the “RICO Enterprise”).

         309.   The RICO Enterprise constitutes an “enterprise” because all members thereof,

including but not limited to defendant Sudan, had the same goal of spreading Wahhabi doctrine

and rule, including through acts of jihad, and in fact worked together to achieve that goal.

         310.   Defendant Sudan committed two or more of the aforesaid acts of racketeering

activity within ten years of one another by continuously participating in the sponsorship of al

Qaeda, and thereby committed a “pattern” of racketeering activity as defined in 18 U.S.C. §

1961(5).

         311.   Defendant Sudan, as a principal, agent of, and co-conspirator with Osama bin

Laden and al Qaeda, used and invested, both directly and indirectly, the income and the proceeds




                                                  88
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 89 of 93




of the pattern of racketeering activity, to establish the RICO Enterprise in violation of 18 U.S.C.

§ 1962(a).

       312.    Defendant Sudan, as a principal, agent of, and co-conspirator with Osama bin

Laden and al Qaeda, maintained, directly and indirectly, an interest in and control of the RICO

Enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(b).

       313.    Defendant Sudan, as a principal, agent of, and co-conspirator with Osama bin

Laden and al Qaeda, conducted and participated, directly and indirectly, in the conduct of the

affairs of the RICO Enterprise through a pattern of racketeering activity in violation of 18 U.S.C.

§ 1962(c).

       314.    Defendant Sudan, as a person associated with the RICO Enterprise, which

engaged in acts of racketeering activity which affected interstate and foreign commerce, did

conspire with other persons known and unknown, to violate 18 U.S.C. § 1962(d). It was part of

the conspiracy that defendant Sudan and co-conspirators devised, intended to devise, and

participated in a scheme to defraud and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises, and material omissions. It was a

further part of the conspiracy that defendant Sudan and others would and did misrepresent,

conceal and hide, and cause to be misrepresented, concealed and hidden the purposes of, and acts

done, in furtherance of the conspiracy.

       315.    Defendant Sudan violated 18 U.S.C. § 1962(a-d) by investing in, maintaining an

interest in, conducting and participating, directly and indirectly, or by conspiring to do the same,

in the RICO Enterprise through a pattern of racketeering activity, that is, through multiple acts

indictable under the laws of the United States, including but not limited to:


       (a) 18 U.S.C. § 1341 (mail fraud);



                                                 89
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 90 of 93




       (b) 18 U.S.C. § 1343 (wire fraud);

       (c) 18 U.S.C. § 1503 (obstruction of justice);

       (d) 18 U.S.C. § 1956 (money laundering);

       (e) 18 U.S.C. § 2339A (material support to organizations engaged in violent activities);
       and

       (f) 18 U.S.C. § 2339B (material support to designated foreign terrorist organizations).

       316.    The damages suffered by plaintiffs as described herein, were the direct and

proximate result of the aforesaid pattern of racketeering activity by defendant Sudan, acting

individually and in concert with others.

       317.    The loss of business and property by plaintiffs included loss of tangible and

intangible personal property, loss of employment, personal effects, pecuniary losses, past and

future wages and profits, business opportunities, personal property, support, funeral and burial

expenses, prospective inheritance, and the other economic contributions that plaintiffs’ decedents

would have made to plaintiffs’ households, as well as loss of money and physical destruction of

real property (“losses”). Such losses were a direct and proximate result of the racketeering

activities of defendant Sudan.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with punitive damages, plus pre- and

post-judgment interest, costs, attorney’s fees, and such other monetary and equitable relief as this

Honorable Court deems appropriate under the circumstances and to prevent Sudan from ever

again committing such heinous acts.


                                            COUNT XV

                         VIOLATIONS OF INTERNATIONAL LAW



                                                 90
         Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 91 of 93




                              ON BEHALF OF ALL PLAINTIFFS

       318.    Plaintiffs incorporate all previous allegations by reference.

       319.    Defendant Sudan is jointly and severally liable for plaintiffs’ injuries under the

principles of international law.

       320.    It is long settled that the law of nations is part of federal common law, and that

federal courts are empowered to address claims against those that commit, aid, or abet violations

of international law

       321.    The terrorist attacks of September 11, 2001 involved the hijacking of four

airplanes. Aircraft hijacking is widely recognized as a violation of international law of the type

that gives rise to liability against the hijackers and those who aided or abetted the aircraft

hijacking.

       322.    Through the tortious acts in support of al Qaeda described above, defendant

Sudan aided and abetted, and conspired with, al Qaeda in the commission of a violation of

international law, aircraft hijacking, because their conduct substantially assisted al Qaeda’s

commission of the September 11th attacks.

       323.    In addition, and in the alternative, the tortious conduct of defendant Sudan aided

and abetted the violation of the following additional conventions, agreements, U.N. declarations,

resolutions, and principles of international law:


               (1) Charter of the International Military Tribunal, Aug. 8, 1945, 59 Stat. 1544, 82
               U.N.T.S. 279;

               (2) Allied Control Council Law No. 10 (Dec. 20, 1945);

               (3) Convention on the Prevention and Punishment of the Crime of Genocide,
               Dec. 9, 1948, 78 U.N.T.S. 277;

               (4) Geneva Convention (IV) Relative to the Protection of Civilian Persons in
               Time of War, Aug. 12, 1949, 75 U.N.T.S. 287;


                                                    91
        Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 92 of 93




               (5) Hague Convention for the Suppression of Unlawful Seizure of Aircraft
               (Hijacking), Dec. 16, 1970, 22 U.S.T. 1641, 860 U.N.T.S. 105;

               (6) International Convention for the Suppression of Terrorist Bombings, Dec. 15,
               1997, 2149 U.N.T.S. 284 (entered into force May 23, 2001);

               (7) International Convention for the Suppression of the Financing of Terrorism,
               Dec. 9, 1999, 2178 U.N.T.S. 229 (entered into force Apr. 10, 2002);

               (8) U.N. Security Council Resolution 1267, U.N. Doc. S/RES/1267 (Oct. 15,
               1999);

               (9) U.N. Security Council Resolution 1373, U.N. Doc. S/RES/1373 (Sept. 28,
               2001);

               (10) Protocol Additional (I) to the Geneva Conventions of 12 August 1949, and
               Relating to the Protection of Victims of International Armed Conflict, June 8,
               1977, 1125 U.N.T.S. 3;

               (11) Protocol Additional (II) to the Geneva Conventions of 12 August 1949, and
               Relating to the Protection of Victims of Non-International Armed Conflicts, June
               8, 1977, 1125 U.N.T.S. 609;

               (12) Statute of the International Criminal Tribunal for the Former Yugoslavia
               (ICTY), in Report of the Secretary-General pursuant to paragraph 2 of S.C.
               Res.808, May 3, 1993, U.N. Doc. 8/25704, adopted unanimously by S.C. Res.
               827, U.N. SCOR, 48th Sess., 3217th mtg., 16, U.N. Doc. S/PV.3217 (1993);

               (13) The Convention on the Prevention and Punishment of Crimes Against
               International Protected Persons, Including Diplomatic Agents, 28 U.S.T. 1975,
               T.I.A.S. No. 8532 (1977), implemented in 18 U.S.C. § 112l;

               (14) The General Assembly Resolutions on Measures to Prevent International
               Terrorism, G.A. Res. 40/61 (1985) and G.A. Res. 42/159 (1987); and

               (15) The Convention on the High Seas, April 29, 1958, arts. 14-22 (piracy), 13
               U.S.T. 2312, 450 U.N.T.S. 11.

       324.    Plaintiffs suffered injuries by reason of the above conduct for which defendant

Sudan is jointly and severally responsible.

       WHEREFORE, Plaintiffs demand judgment in their favor against defendant Sudan

jointly, severally, and/or individually, in an amount authorized by governing law to be

determined at trial, for compensatory damages, together with treble damages, punitive damages,



                                                92
        Case 1:20-cv-07733-GBD Document 1 Filed 09/18/20 Page 93 of 93




plus pre- and post-judgment interest, costs, attorney’s fees, and such other monetary and

equitable relief as this Honorable Court deems appropriate under the circumstances and to

prevent Sudan from ever again committing such heinous acts.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury as to all claims so triable.

Dated: September 18, 2020                      Respectfully submitted,

                                               HEIDEMAN NUDELMAN & KALIK, PC

                                               By: /s/ Noel J. Nudelman______________
                                                  Noel J. Nudelman
                                                  Richard D. Heideman
                                                  (pro hac vice motion to be filed)
                                                  Tracy Reichman Kalik
                                                  (pro hac vice motion to be filed)
                                                  Joseph H. Tipograph
                                                  (pro hac vice motion to be filed)
                                                  1146 19th Street, NW, Fifth Floor
                                                  Washington, DC 20036
                                                  (202) 463-1818

                                                   COUNSEL FOR PLAINTIFFS




                                                  93
